Exhibit 10.1

EXECUTION VERSION

COMMON STOCK PURCHASE AGREEMENT

BY AND AMONG

PAR PETROLEUM CORPORATION

AND

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2   

Section 1.1

  Definitions      2   

Section 1.2

  Accounting Procedures and Interpretation      6   

ARTICLE II SALE AND PURCHASE

     6   

Section 2.1

  Sale and Purchase      6   

Section 2.2

  Closing      7   

Section 2.3

  Nature of Purchasers’ Obligations and Rights      7   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7   

Section 3.1

  Corporate Existence      7   

Section 3.2

  Capitalization and Valid Issuance of Purchased Common Stock      8   

Section 3.3

  Company SEC Documents      9   

Section 3.4

  No Material Adverse Change      10   

Section 3.5

  Litigation      10   

Section 3.6

  No Breach      11   

Section 3.7

  Authority and Enforceability      11   

Section 3.8

  Approvals      12   

Section 3.9

  Investment Company Status      12   

Section 3.10

  Offering      12   

Section 3.11

  Certain Fees      12   

Section 3.12

  No Side Agreements      13   

Section 3.13

  Internal Accounting Controls      13   

Section 3.14

  Registration Rights      13   

Section 3.15

  Insurance      14   

Section 3.16

  Transactions with Affiliates      14   

Section 3.17

  Tax Matters      14   

Section 3.18

  Acknowledgment      14   

Section 3.19

  Questionable Payments      15   

Section 3.20

  No Manipulation of Stock      15   

Section 3.21

  Money Laundering Laws      15   

Section 3.22

  OFAC      15   

Section 3.23

  Purchaser Disclosures      15   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

     16   

Section 4.1

  Valid Existence      16   

Section 4.2

  Authority and Enforceability      16   

Section 4.3

  No Breach      16   

Section 4.4

  Certain Fees      16   

Section 4.5

  Unregistered Securities      17   

Section 4.6

  No Side Agreements      18   

Section 4.7

  Short Selling      19   



--------------------------------------------------------------------------------

ARTICLE V COVENANTS

     19   

Section 5.1

  Taking of Necessary Action      19   

Section 5.2

  Use of Proceeds      19   

Section 5.3

  Tax Information      19   

Section 5.4

  Short Selling Acknowledgement and Agreement      19   

Section 5.5

  Securities Laws Disclosure; Publicity      19   

Section 5.6

  No Conflicting Agreements      20   

Section 5.7

  Compliance with Laws      20   

Section 5.8

  Listing of Purchased Common Stock and Related Matters      20   

Section 5.9

  Termination of Covenants      20   

Section 5.10

  Subsequent Equity Sales      21   

Section 5.11

  Equal Treatment of Purchasers      21   

Section 5.12

  Form D; Blue Sky      21   

Section 5.13

  Pledges      22   

Section 5.14

  Pre-Closing Covenants      22   

Section 5.15

  Cooperation      22   

ARTICLE VI CLOSING CONDITIONS

     22   

Section 6.1

  Conditions to the Closing      22   

Section 6.2

  Company Deliveries      25   

Section 6.3

  Purchaser Deliveries      26   

ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES

     26   

Section 7.1

  Indemnification by the Company      26   

Section 7.2

  Indemnification by Purchasers      27   

Section 7.3

  Conduct of Indemnification Proceedings      27   

ARTICLE VIII MISCELLANEOUS

     28   

Section 8.1

  Interpretation      28   

Section 8.2

  Fees and Expenses      28   

Section 8.3

  Survival of Provisions      28   

Section 8.4

  No Waiver; Modifications in Writing      29   

Section 8.5

  Binding Effect; Assignment      29   

Section 8.6

  Confidentiality and Non-Disclosure      30   

Section 8.7

  Communications      30   

Section 8.8

  Removal of Legend      31   

Section 8.9

  Entire Agreement      31   

Section 8.10

  Governing Law and Venue; Waiver of Jury Trial      31   

Section 8.11

  Execution in Counterparts      32   

Section 8.12

  Termination      33   

Section 8.13

  Recapitalization, Exchanges, Etc      34   

Section 8.14

  Obligations Limited to Parties to Agreement      34   

Section 8.15

  Remedies      35   



--------------------------------------------------------------------------------

Schedules and Exhibits:

 

Schedule 2.1 Purchasers and Commitment Amounts Exhibit A - Registration Rights
Agreement Exhibit B - Par Petroleum Corporation Officer’s Certificate Exhibit C
- Purchasers’ Officer’s Certificate Exhibit D - Par Petroleum Corporation
Secretary’s Certificate Exhibit E - Cross Receipt



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT, dated as of September 10, 2013 (this
“Agreement”), by and among PAR PETROLEUM CORPORATION, a Delaware corporation
(the “Company”), and each of the purchasers named in Schedule 2.1 to this
Agreement (each such purchaser a “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, on June 14, 2013, the Company and each of the Purchasers entered into a
commitment letter (the “Commitment Letter”) whereby each of the Purchasers
offered the Company its binding commitment and agreement to purchase in the
aggregate $200,000,000 of shares of the Common Stock at a price of $1.39 per
share, for the purposes and upon and subject to the terms and conditions set
forth therein;

WHEREAS, on June 17, 2013, a wholly owned subsidiary of the Company entered into
the TSO Acquisition Agreement to acquire all of the issued and outstanding units
representing the membership interests in TSO Hawaii, and indirectly TSO Hawaii’s
wholly owned subsidiary, Smiley’s Super Service, Inc. (the “TSO Acquisition”);

WHEREAS, the Company desires to finance a portion of the TSO Acquisition through
the sale of an aggregate of $200,000,000 of Common Stock, and the Purchasers
desire to purchase severally an aggregate of $200,000,000 of Common Stock from
the Company, each in accordance with the provisions of this Agreement;

WHEREAS, the Company and each of the Purchasers are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by the provisions of Regulation D, as promulgated by the United States
Securities and Exchange Commission under the Securities Act (“Regulation D”);

WHEREAS, it is a condition to the obligations of the Purchasers and the Company
under this Agreement that all closing conditions (other than the payment of the
purchase price) required to consummate the TSO Acquisition have been satisfied
or waived, and the parties to the TSO Acquisition Agreement are prepared to
consummate the TSO Acquisition substantially on the terms set forth therein
contemporaneously with the consummation of the transactions contemplated under
this Agreement; and

WHEREAS, contemporaneous with the consummation of the transactions contemplated
under this Agreement, the parties hereto will execute and deliver a Registration
Rights Agreement, in the form attached hereto as Exhibit A (the “Registration
Rights Agreement”), pursuant to which the Company will agree to provide certain
registration rights under the Securities Act and applicable state securities
Laws.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“2012 Long Term Incentive Plan” means the Par Petroleum Corporation 2012 Long
Term Incentive Plan.

“2012 Registration Rights Agreement” shall have the meaning specified in
Section 3.14.

“2012 Registration Rights Amendment” shall have the meaning specified in
Section 6.1(a)(v).

“5% Holders” shall have the meaning specified in Section 6.1(a)(iii).

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Anti-Dilution Amendment” shall have the meaning specified in
Section 6.1(a)(iv).

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in Houston, Texas or New York, New York.

“Charter Amendment” shall have the meaning specified in Section 6.1(a)(iii).

“Closing” shall have the meaning specified in Section 2.2.

“Closing Date” shall have the meaning specified in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.1 to this Agreement under the heading “Gross Proceeds to
Issuer.”

“Commitment Letter” shall have the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Common Stock Price” shall have the meaning specified in Section 2.1(b).

“Common Stockholders” means the holders of the Common Stock of the Company.

“Common Stock” means the common stock, $0.01 par value, of the Company.

“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” shall have the meaning specified in the introductory paragraph.

“Company Financial Statements” shall have the meaning specified in Section 3.3.

“Company Indemnitee” shall have the meaning specified in Section 7.2.

“Company Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business or operations of the
Company and its Subsidiaries, taken as a whole, other than those occurring as a
result of general economic or financial conditions or other developments that
are not unique to and do not have a material disproportionate impact on the
Company and its Subsidiaries but also affect other Persons who participate in or
are engaged in the lines of business of which the Company and its Subsidiaries
participate or are engaged, (ii) the ability of the Company and its
Subsidiaries, taken as a whole, to carry out their businesses as of the date of
this Agreement, (iii) the legality, validity or enforceability of any
Transaction Document or (iv) the ability of the Company to consummate the
transactions, or perform its obligations, under any Transaction Document on a
timely basis.

“Company SEC Documents” shall have the meaning specified in Section 3.3.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, other than Will
Monteleone, after due inquiry.

“Disclosure Deadline” shall have the meaning specified in Section 5.5(a).

“Evaluation Date” shall have the meaning specified in Section 3.13.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time; provided, however, that for purposes of the
Company Financial Statements prepared as of a certain date, GAAP referenced
therein shall be GAAP as of the date of the Company Financial Statements.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities, stock exchanges and
self regulatory organizations that exercise valid jurisdiction over any such
Person or such Person’s Property. Unless otherwise specified, all references to
Governmental Authority herein shall mean a Governmental Authority having
jurisdiction over, where applicable, the Company, its Subsidiaries or any of
their Property or any of the Purchasers.

“Law” or “Laws” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule or
regulation.

“Losses” shall have the meaning specified in Section 7.1.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Money Laundering Laws” shall have the meaning specified in Section 3.21.

“OFAC” shall have the meaning specified in Section 3.22.

“Organizational Documents” means, as the context requires, (i) the Amended and
Restated Certificate of Incorporation and Amended and Restated Bylaws of the
Company, as amended to date, and/or (ii) the certificate or incorporation and
bylaws or other equivalent documents of the Company’s Subsidiaries, as amended
to date.

“Party” or “Parties” means the Company and the Purchasers, individually or
collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, business trust,
joint stock company, sole proprietorship, unincorporated organization,
Governmental Authority or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means the aggregate of each Purchaser’s Commitment Amount set
forth opposite the Purchaser’s name on Schedule 2.1 to this Agreement under the
heading “Gross Proceeds to Issuer.”

“Purchased Common Stock” means the Common Stock to be issued and sold to the
Purchasers pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” shall have the meaning specified in the introductory
paragraph.

“Purchaser Designee” means, solely for purposes of Section 5.5(c), ZCOF Par
Petroleum Holdings, L.L.C.

“Purchaser Indemnitee” shall have the meaning specified in Section 7.1.

“Purchaser Material Adverse Effect” means any material and adverse effect on the
ability of a Purchaser to consummate the transactions, or perform its
obligations, under any Transaction Document on a timely basis.

“Registration Rights Agreement” shall have the meaning specified in the
Recitals.

“Regulation D” shall have the meaning specified in the Recitals.

“Representatives” of any Person means the officers, members, managers,
directors, employees, agents, legal counsel, accountants, financial advisors or
any other representatives of such Person.

“Required Purchasers” means the Purchasers entitled to purchase a majority of
the Purchased Common Stock based on the total Commitment Amounts.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests sufficient to
elect at least a majority of its Board of Directors or other governing body or,
if there are no such voting interests, 50% or more of the equity interests, of
which is owned directly or indirectly by such first Person.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

“Transaction Documents” means, collectively, this Agreement, the Commitment
Letter, the Registration Rights Agreement and any and all other material
agreements or instruments executed and delivered by the Parties to evidence the
execution, delivery and performance of this Agreement, and any amendments,
supplements, continuations or modifications thereto; provided that in the event
of any conflict or ambiguity between the terms of the Commitment Letter and the
terms of this Agreement, the terms of this Agreement shall control.

 

5



--------------------------------------------------------------------------------

“Transfer Agent” means Corporate Stock Transfer in its capacity as transfer
agent for the Common Stock.

“TSO Acquisition” shall have the meaning specified in the recitals.

“TSO Acquisition Agreement” means that certain Membership Interest Purchase
Agreement dated June 17, 2013, by and among Tesoro Corporation, a Delaware
corporation, Hawaii Pacific Energy, LLC, a Delaware limited liability company
and a wholly owned subsidiary of the Company, and solely for the limited
purposes set forth therein, TSO Hawaii.

“TSO Hawaii” means Tesoro Hawaii, LLC, a Hawaii limited liability company.

“TSO Closing Date” means the date on which the TSO Acquisition is consummated.

“Warrant Agreement” means that certain Warrant Issuance Agreement, dated as of
August 31, 2012, by and between the Company and certain purchasers of warrants,
as may be amended or modified from time to time.

Section 1.2 Accounting Procedures and Interpretation. Unless otherwise specified
in this Agreement, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters under this Agreement shall be
made, and all financial statements and certificates and reports as to financial
matters required to be furnished to the Purchasers under this Agreement shall be
prepared, in conformity with GAAP applied on a consistent basis during the
periods involved (except, in the case of unaudited financial statements, as
permitted by Form 10-Q promulgated by the Commission) and in compliance as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto.

ARTICLE II

SALE AND PURCHASE

Section 2.1 Sale and Purchase. Contemporaneously with the consummation of the
TSO Acquisition and subject to the terms and conditions of this Agreement, at
the Closing, the Company hereby agrees to issue and sell to each Purchaser, and
each Purchaser hereby agrees, severally and not jointly, to purchase from the
Company, the dollar amount of Purchased Common Stock set forth opposite its name
on Schedule 2.1 of this Agreement. Each Purchaser agrees to pay the Company the
Common Stock Price for each share of Purchased Common Stock as set forth in
Section 2.1(b).

(a) Common Stock. The amount of Purchased Common Stock to be issued and sold to
each Purchaser shall be equal to the amount next to such Purchaser’s name under
the column entitled “Common Stock” in Schedule 2.1 of this Agreement. The
Purchased Common Stock shall have those rights, preferences, privileges and
restrictions governing the Common Stock as set forth in the Organizational
Documents.

(b) Consideration. The amount per share of Common Stock each Purchaser will pay
to the Company as consideration for the Purchased Common Stock shall be $1.39
(the “Common Stock Price”).

 

6



--------------------------------------------------------------------------------

Section 2.2 Closing. The execution and delivery of the Transaction Documents
(other than this Agreement), the delivery of certificates representing the
Purchased Common Stock, the payment of the Common Stock Price for each share of
Purchased Common Stock, and the execution and delivery of all other instruments,
agreements and other documents required by this Agreement (the “Closing”) shall
take place on a date (the “Closing Date”) concurrent with the TSO Closing Date,
but on or prior to September 30, 2013, provided that the Company shall have
given each Purchaser three (3) Business Days (or such shorter period as shall be
agreeable to the Parties) prior notice of such designated Closing Date, at the
offices of Porter Hedges LLP, 1000 Main Street, 36th Floor, Houston, Texas
77002.

Section 2.3 Nature of Purchasers’ Obligations and Rights. The respective
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The failure or waiver of performance
under this Agreement by any Purchaser, or on its behalf, does not excuse
performance by any other Purchaser. Nothing contained herein or in any other
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any Transaction Document. Except
as otherwise provided in the Transaction Documents, each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of the Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. The decision of each Purchaser to purchase Purchased Common Stock
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Purchased Common
Stock or enforcing its rights under the Transaction Documents. Each Purchaser
has been represented by its own separate legal counsel in its review and
negotiation of the Transaction Documents. For reasons of administrative
convenience only, each Purchaser and its respective counsel have chosen to
communicate with the Company through Neal Gerber & Eisenberg LLP. Neal Gerber &
Eisenberg LLP does not represent all of the Purchasers and only represents ZCOF
Par Petroleum Holdings, L.L.C. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows, it being
understood that each Purchaser is relying on each of the following
representations and warranties:

Section 3.1 Corporate Existence. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware,
and each of the Company’s Subsidiaries is an entity duly formed, validly
existing and in good standing under the Laws of the jurisdiction under which it
was formed. The Company and each of its Subsidiaries has all requisite power and
authority to conduct its business as currently conducted and to own and lease
its Property and other assets as now owned or leased, and has all material
governmental licenses, authorizations, consents and approvals necessary to own
its Property and to conduct its business as its business is currently conducted
as described in the Company SEC Documents, except where the failure to obtain
such licenses, authorizations, consents and approvals could not reasonably be
expected to have a Company Material Adverse Effect. The Company and each of its
Subsidiaries is qualified to do business as a foreign entity and is in good
standing in each jurisdiction in which the nature of the business conducted by
the Company or such Subsidiary makes such qualification necessary, except where
the failure so to qualify could not reasonably be expected to have a Company
Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

Section 3.2 Capitalization and Valid Issuance of Purchased Common Stock.

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of 300,000,000 shares of Common Stock and 3,000,000 shares of
preferred stock, and the issued and outstanding shares of Common Stock consists
of 152,984,505 shares. As of the date of this Agreement, no shares of preferred
stock are issued and outstanding. All of the outstanding shares of Common Stock
have been duly authorized and validly issued in accordance with applicable Law
and the Organizational Documents and are fully paid and non-assessable.

(b) As of the date of this Agreement, there are 12,732,754 shares of Common
Stock issuable pursuant to the 2012 Long Term Incentive Plan, as in effect on
the date hereof, and as of June 30, 2013, 9,718,300 shares of Common Stock were
issuable and reserved for issuance pursuant to securities exercisable for, or
convertible into or exchangeable for any shares of Common Stock of the Company.
As of June 30, 2013, approximately $50.2 million in general unsecured claims of
creditors remained outstanding in connection with the Company’s emergence from
Chapter 11 bankruptcy proceedings on August 31, 2012 which may be paid in shares
of Common Stock pursuant to the Company’s plan of reorganization. Other than the
2012 Long Term Incentive Plan, the Company has no equity compensation plans that
contemplate the issuance of Common Stock (or securities convertible into or
exchangeable for Common Stock). The Company has no outstanding indebtedness
having the right to vote (or convertible into or exchangeable for securities
having the right to vote) on any matters on which the Common Stockholders may
vote. Except as contemplated by (v) the 2012 Long Term Incentive Plan and the
awards issued pursuant thereto, (w) the Organizational Documents, (x) the
Stockholders Agreement effective as of August 31, 2012 and filed with the
Commission on September 7, 2012 as Exhibit 4.2 to the Company’s Current Report
on Form 8-K, (y) the Warrant Agreement and the warrants issued pursuant thereto,
and (z) the shares of Common Stock to be issued to settle bankruptcy claims as
set forth in the Company SEC Documents or the Transaction Documents, there are
no outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating the Company or any of its
Subsidiaries to issue, transfer or sell any equity interests in the Company or
any of its Subsidiaries or securities convertible into or exchangeable for such
equity interests, (ii) obligations of the Company or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any equity interests in the Company or
any of its Subsidiaries or any such securities or agreements listed in clause
(i) of this sentence or (iii) voting trusts or similar agreements to which the
Company or any of its Subsidiaries is a party with respect to the voting of the
equity interests of the Company or any of its Subsidiaries.

 

8



--------------------------------------------------------------------------------

(c) (i) All of the issued and outstanding equity interests of each of the
Company’s Subsidiaries are owned, directly or indirectly, by the Company free
and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed under the Company’s
or the Company’s Subsidiaries’ credit facilities filed as exhibits to the
Company SEC Documents), and all such ownership interests have been duly
authorized and validly issued in accordance with applicable Law and the
Organizational Documents and are fully paid (to the extent required by the
Organizational Documents of the Company’s Subsidiaries, as applicable) and
non-assessable (except as non-assessability may be affected by the
Organizational Documents of the Company’s Subsidiaries), and (ii) except as
disclosed in the Company SEC Documents, neither the Company nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.

(d) Other than the filing of the Charter Amendment, the offer and sale of the
Purchased Common Stock has been duly authorized by the Company pursuant to the
Organizational Documents and when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued in accordance with applicable Law and the Organizational Documents, fully
paid and non-assessable and will be free of any and all Liens and restrictions
on transfer, other than restrictions on transfer under the Registration Rights
Agreement and applicable state and federal securities Laws and other than such
Liens as are created by the Purchasers.

(e) The Purchased Common Stock shall have those rights, preferences, privileges
and restrictions governing the Common Stock as set forth in the Organizational
Documents.

Section 3.3 Company SEC Documents. The Company has timely filed (giving effect
to permissible extensions in accordance with Rule 12b-25 under the Exchange Act)
or furnished with the Commission all reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
that have been filed or were required to be filed or furnished by it under the
Exchange Act or the Securities Act since November 26, 2012 (all such documents
collectively, the “Company SEC Documents”). The Company SEC Documents, including
any audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Company Financial Statements”), at the time filed or
furnished (except to the extent corrected by a subsequently filed Company SEC
Document filed prior to the date of this Agreement) (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (ii) complied
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be, (iii) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iv) were prepared
in conformity with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission) and
(v) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the business of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended. EKS&H LLLP is an independent registered public accounting
firm with respect to the Company and has not resigned or been dismissed as
independent registered public accountants of the Company as a result of or in
connection with any disagreement with the Company on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.

 

9



--------------------------------------------------------------------------------

Section 3.4 No Material Adverse Change. Except as set forth in or contemplated
by the Company SEC Documents filed or furnished with the Commission after
August 31, 2012 and prior to the date hereof, since August 31, 2012, the Company
and its Subsidiaries have conducted their business in the ordinary course,
consistent with past practice, and there has not been (i) any change in the
consolidated assets, liabilities, financial condition or operating results of
the Company, including any acquisition or disposition of any material asset by
the Company or any of its Subsidiaries (or any contract or arrangement therefor)
or any incurrence of material indebtedness (other than the incurrence of such
indebtedness as is contemplated in connection with the TSO Acquisition), from
that reflected in the financial statements included in the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2013, except for changes
which have not had and could not reasonably be expected to have a Company
Material Adverse Effect, individually or in the aggregate, (ii) any declaration
or payment of any dividend, or any authorization or payment of any distribution,
on any of the capital stock of the Company, or any redemption or repurchase of
any securities of the Company, (iii) any material change in the Company’s
accounting principles, practices or methods or (iv) any other event, occurrence,
development or condition of any character that has had or could reasonably be
expected to have a Company Material Adverse Effect. Except for the transactions
contemplated by the Transaction Documents, including, without limitation, the
TSO Acquisition, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
Properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities Laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Business Day prior to the date that this representation is made or
deemed made.

Section 3.5 Litigation. Except as set forth in the Company SEC Documents, there
is no Action pending or, to the knowledge of the Company, contemplated or
threatened, against the Company or any of its Subsidiaries or any of their
respective officers, directors or Properties, which (individually or in the
aggregate) reasonably could be expected to have a Company Material Adverse
Effect, or which challenges the validity of the Transaction Documents, or the
right of the Company to enter into any of them, or to consummate the
transactions contemplated hereby or thereby. The Company is not a party or
subject to, and none of its assets is bound by, the provisions of any order,
writ, injunction, judgment or decree of any Governmental Authority which could
reasonably be expected to have a Company Material Adverse Effect. Except as
disclosed in the Company SEC Documents, neither the Company nor any of its
Subsidiaries, nor any director or officer thereof, is or since August 31, 2012
has been the subject of any action involving a claim of violation of or
liability under federal or state securities Laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current director or officer of the Company. The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Securities Act or the Exchange Act.

 

10



--------------------------------------------------------------------------------

Section 3.6 No Breach. Neither the Company nor any of its Subsidiaries is in
violation or default of any provision of its respective Organizational
Documents, each as in effect immediately prior to the Closing. Neither the
Company nor any of its Subsidiaries are in violation or default of any provision
of any Law of any Governmental Authority having jurisdiction over the Company,
any of its Subsidiaries or any of their respective assets or Properties which
could reasonably be expected to have a Company Material Adverse Effect. The
execution, delivery and performance by the Company of each Transaction Document
to which it is a party and all other agreements and instruments in connection
with the transactions contemplated by the Transaction Documents, and compliance
by the Company with the terms and provisions hereof and thereof, do not and will
not (i) violate any provision of any Law, governmental permit, determination or
award applicable to the Company or any of its Subsidiaries or any of their
respective Properties, (ii) conflict with or result in a violation of any
provision of the Organizational Documents of the Company or any of the Company’s
Subsidiaries, (iii) require any consent, approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under (A) any note, bond, mortgage, license, or loan or credit
agreement to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries or any of their respective Properties may
be bound or (B) any other agreement, instrument or obligation, or (iv) result in
or require the creation or imposition of any Lien upon or with respect to any of
the Properties now owned or hereafter acquired by the Company or any of its
Subsidiaries, except in the cases of clauses (i) and (iii) where such violation,
default, breach, termination, cancellation, failure to receive consent or
approval, or acceleration with respect to the foregoing provisions of this
Section 3.6 could not, individually or in the aggregate, reasonably be expected
to have a Company Material Adverse Effect.

Section 3.7 Authority and Enforceability. The Company has all necessary
corporate power and authority to execute, deliver and perform its obligations
under each Transaction Document to which it is a party and to consummate the
transactions contemplated thereby. The execution, delivery and performance by
the Company of each of the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary action on its part and, when duly executed and delivered by the
parties thereto in accordance with their terms, each of the Transaction
Documents will constitute the legal, valid and binding obligations of the
Company, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity. Except
as contemplated by this Agreement, no approval by the Common Stockholders is
required as a result of the Company’s issuance and sale of the Purchased Common
Stock.

 

11



--------------------------------------------------------------------------------

Section 3.8 Approvals. Except as contemplated by this Agreement or as required
by the Commission in connection with the Company’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Company of each of the Transaction Documents to which it is a party, except
(i) for certain post-closing filings as may be required pursuant to federal
securities Laws and under the “blue sky” Laws of any jurisdiction or (ii) where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration could not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

Section 3.9 Investment Company Status. The Company is not, and immediately after
receipt of payment for the Purchased Common Stock will not be, an “investment
company,” an “affiliated person” of, “promoter” for or “principal underwriter”
for, or an entity “controlled” by an “investment company,” within the meaning of
the Investment Company Act of 1940, as amended, or the rules and regulations
promulgated thereunder.

Section 3.10 Offering. To Company’s Knowledge, neither the Company nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D) in connection with the
offer or sale of any of the Purchased Common Stock. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement,
the sale and issuance of the Purchased Common Stock pursuant to this Agreement
are exempt from the registration requirements of the Securities Act. Neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Purchased Common Stock as contemplated hereby or (ii) cause
the offering of the Purchased Common Stock pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of any applicable
Law, regulation or stockholder approval provisions.

Section 3.11 Certain Fees. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission with respect to the sale of
any of the Purchased Common Stock or the consummation of the transactions
contemplated by the Transaction Documents. The Company agrees that it will
indemnify and hold harmless each of the Purchasers from and against any and all
claims, demands or liabilities for any fees, commissions or payments of the type
contemplated by this Section 3.11 incurred by the Company or alleged to have
been incurred by the Company in connection with the sale of the Purchased Common
Stock or the consummation of the transactions contemplated by the Transaction
Documents.

 

12



--------------------------------------------------------------------------------

Section 3.12 No Side Agreements. Except for the confidentiality agreements
entered into by and between each of the Purchasers and the Company and as set
forth in the Company SEC Documents, there are no other agreements by, among or
between the Purchasers and any of their respective Affiliates, on the one hand,
and the Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby (other than the Transaction Documents), and
there are no promises or inducements for future transactions by, among or
between the Purchasers and any of their respective Affiliates, on the one hand,
and the Company and any of its Affiliates, on the other hand.

Section 3.13 Internal Accounting Controls. The Company and its Subsidiaries are
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002 and
any and all applicable rules and regulations promulgated by the Commission
currently applicable to the Company and its Subsidiaries. Except as disclosed in
the Company SEC Documents, the Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth in or contemplated by the Company SEC Documents, the Company
and its Subsidiaries have established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and its
Subsidiaries and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of the end of the period covered by the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s and its Subsidiaries’ internal control over financial
reporting (as such term is defined in the Exchange Act) or, to the Company’s
Knowledge, in other factors that would be reasonably likely to materially affect
the Company’s and its Subsidiaries’ internal control over financial reporting.
The Company maintains a standard system of accounting established and
administered in conformity with GAAP and the applicable requirements of the
Exchange Act.

Section 3.14 Registration Rights. Except for the Registration Rights Agreement
effective as of August 31, 2012 and filed with the Commission on September 7,
2012 as Exhibit 4.3 to the Company’s Current Report on Form 8-K (“2012
Registration Rights Agreement”), neither the execution of this Agreement nor the
issuance of the Purchased Common Stock as contemplated by this Agreement gives
rise to any rights for or relating to the registration of any securities of the
Company, other than pursuant to the Registration Rights Agreement.

 

13



--------------------------------------------------------------------------------

Section 3.15 Insurance. The Company and its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent for its businesses. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance. The Company does not have any reason to believe that it or
any of its Subsidiaries will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business as currently
conducted without a significant increase in cost.

Section 3.16 Transactions with Affiliates. Except as disclosed in the Company
SEC Documents, none of the current officers or directors of the Company or any
of its Subsidiaries and, to the Company’s Knowledge, none of the current
employees of the Company or any of its Subsidiaries, is presently a party to any
transaction with the Company or any of its Subsidiaries (other than as holders
of stock options and/or warrants, and for services as employees, officers and
directors) of the type required to be disclosed in any existing or future
Company SEC Document pursuant to Item 404 of the Commission’s Regulation S-K.

Section 3.17 Tax Matters. The Company and each of its Subsidiaries has
accurately and timely prepared in all material respects and filed all material
tax returns required to have been filed by the Company or such Subsidiary with
all appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by it, except for taxes which it reasonably disputes
in good faith and for which appropriate reserves have been established on the
Company’s books and records. The charges, accruals and reserves on the books of
the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company or any of its Subsidiaries nor, to the Company’s Knowledge, any basis
for the assessment of any additional taxes, penalties or interest for any fiscal
period or audits by any federal, state or local taxing authority except for any
assessment which has not had and could not reasonably be expected to have a
Company Material Adverse Effect taken as a whole. Except as would be not be
material, all taxes and other assessments and levies that the Company or any of
its Subsidiaries is required to withhold or to collect for payment have been
duly withheld and collected and paid to the proper Governmental Authority or
third party when due. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any of its Subsidiaries
or any of their respective assets or Properties. Except as described in the
Company SEC Documents, there are no outstanding tax sharing agreements or other
such arrangements between the Company and any of its Subsidiaries or other
corporation or entity. To the Company’s Knowledge, (i) no limitations under
Section 382 or 383 of the Code or Treasury Regulations Section 1.1502-15 or- 21
apply to the use of the Company’s and any of its Subsidiaries’ net operating
loss carryforwards, unrealized built-in losses, tax credits, capital loss
carryforwards or other tax attributes for U.S. federal income tax purposes at
the time of the Closing and (ii) the transactions contemplated by this Agreement
and the other Transaction Documents (as if such transactions had occurred
immediately after the Closing Date) will not cause an “ownership change” (as
defined by Section 382(g) of the Code).

Section 3.18 Acknowledgment. The Company acknowledges that no Purchaser is
acting or has acted as an advisor, agent or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and any advice given
by any Purchaser or any of its respective Representatives in connection with the
Transaction Documents is merely incidental to the Purchasers’ purchase of
Purchased Common Stock. The Company further acknowledges to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated by this Agreement by the
Company and its Representatives.

 

14



--------------------------------------------------------------------------------

Section 3.19 Questionable Payments. Since August 31, 2012, neither the Company
nor any of its Subsidiaries nor, to the Company’s Knowledge, any of their
respective current directors, officers, employees, agents or other Persons
acting on behalf of the Company or any of its Subsidiaries, has on behalf of the
Company or any of its Subsidiaries or in connection with their respective
businesses: (a) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any direct or indirect unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) failed to
disclose fully any contribution made by the Company or any of its Subsidiaries
(or made by any Person acting on its behalf of which the Company is aware) which
is in violation of Law or (d) violated in any material respect any provision of
Foreign Corrupt Practices Act of 1977, as amended.

Section 3.20 No Manipulation of Stock. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any of their respective officers,
directors, or employees has taken, in violation of applicable Law, any action
designed to or that could reasonably be expected to, directly or indirectly,
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the sale or resale of the Purchased Common Stock.

Section 3.21 Money Laundering Laws. Since August 31, 2012, the operations of the
Company and its Subsidiaries are and have been conducted in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

Section 3.22 OFAC. Since August 31, 2012, neither the Company nor, to the
Company’s Knowledge, any director, officer, agent or employee of the Company is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the United States Treasury Department (“OFAC”).

Section 3.23 Purchaser Disclosures. The Company understands and confirms that
the Purchasers will rely on the foregoing representations and warranties in
effecting transactions in the Purchased Common Stock of the Company. All
disclosure provided to the Purchasers in writing regarding the Company, its
business and the transactions contemplated hereby furnished by or on behalf of
the Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Company with respect to itself, on and as of the date of this Agreement and on
and as of the Closing Date, as follows:

Section 4.1 Valid Existence. If an entity, such Purchaser is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and has all requisite power and authority to own
its Properties and carry on its business as currently conducted.

Section 4.2 Authority and Enforceability. Such Purchaser has all necessary legal
power and authority to execute, deliver and perform its obligations under each
of the Transaction Documents to which it is a party and to consummate the
transactions contemplated thereby. The execution, delivery and performance by
such Purchaser of each of the Transaction Documents to which it is a party, and
the consummation of the transactions contemplated thereby, have been duly
authorized by all legal action on its part and, when duly executed and delivered
by the parties thereto in accordance with their terms, each of the Transaction
Documents to which such Purchaser is a party will constitute the legal, valid
and binding obligations of such Purchaser, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar Laws affecting creditors’ rights generally or by
general principles of equity.

Section 4.3 No Breach. The execution, delivery and performance by such Purchaser
of each of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated thereby will not (i) conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which such Purchaser is a party or by
which such Purchaser is bound or to which any of the Property of such Purchaser
are subject, (ii) conflict with or result in any violation of the provisions of
the organizational documents of such Purchaser, or (iii) violate any statute,
order, rule or regulation of any Governmental Authority having jurisdiction over
such Purchaser or the Property or assets of such Purchaser, except in the case
of clauses (i) and (iii), for such conflicts, breaches, violations or defaults
as could not reasonably be expected to have a Purchaser Material Adverse Effect.

Section 4.4 Certain Fees. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission payable by such Purchaser
with respect to the purchase of any of the Purchased Common Stock or the
consummation of the transactions contemplated by the Transaction Documents. Such
Purchaser agrees that it will indemnify and hold harmless the Company from and
against any and all claims, demands or liabilities for any fees, commissions or
payments of the type contemplated by this Section 4.4 incurred by such Purchaser
or alleged to have been incurred by such Purchaser in connection with the
purchase of the Purchased Common Stock or the consummation of the transactions
contemplated by the Transaction Documents.

 

16



--------------------------------------------------------------------------------

Section 4.5 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchasers. Such Purchaser is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3), (5), (6),
(7) and/or (8) under the Securities Act and is able to bear the risk of its
investment in the Purchased Common Stock. Such Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the Purchased Common Stock, and
has so evaluated the merits and risks of the Purchased Common Stock.

(b) Information. Such Purchaser or its Representatives have been given access to
and an opportunity to examine such documents, materials and information
concerning the Company and the TSO Acquisition as such Purchaser deems to be
necessary or advisable in order to reach an informed decision as to an
investment in the Company, to the extent that the Company possesses such
information, has carefully reviewed and understands these materials and has had
answered to such Purchaser’s full satisfaction any and all questions regarding
such information. Such Purchaser or its Representatives made such independent
investigation of the Company, its management, and related matters as such
Purchaser deems to be necessary or advisable in connection with the Purchased
Common Stock, and is able to bear the economic and financial risk of the
Purchased Common Stock. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchaser or its Representatives
shall modify, amend or affect such Purchaser’s right (i) to rely on the
Company’s representations and warranties contained in Article III above or
(ii) to indemnification or any other remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in any Transaction Document. Such Purchaser understands
and acknowledges that its purchase of the Purchased Common Stock involves a high
degree of risk and uncertainty. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its purchase of the Purchased Common Stock.

(c) Legends. Such Purchaser understands and acknowledges that, until such time
as the Purchased Common Stock has been registered pursuant to the provisions of
the Securities Act, or the Purchased Common Stock is eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Purchased Common Stock will bear the following
restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT.”

 

17



--------------------------------------------------------------------------------

(d) Purchase Representation. Such Purchaser is purchasing the Purchased Common
Stock for its own account and not with a view to distribution in violation of
any securities Laws. Nothing contained herein shall be deemed a representation
or warranty by such Purchaser to hold the Purchased Common Stock for any period
of time. Such Purchaser understands and acknowledges that the shares of
Purchased Common Stock it is purchasing are characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering. Such
Purchaser has been advised and understands and acknowledges that the Purchased
Common Stock has not been registered under the Securities Act or under the “blue
sky” Laws of any jurisdiction and may be resold only if registered pursuant to
the provisions of the Securities Act (or if eligible, pursuant to the provisions
of Rule 144 promulgated under the Securities Act or pursuant to another
available exemption from the registration requirements of the Securities Act).

(e) No General Solicitation. Such Purchaser acknowledges and agrees that neither
the Company nor any other Person offered to sell the Purchased Common Stock to
it by means of any form of general solicitation or advertising, including but
not limited to: any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or any seminar or meeting whose attendees were invited by
any general solicitation or general advertising. Such Purchaser further
acknowledges and agrees that it was solicited or became aware of the investment
in the Purchased Common Stock either through (i) a substantive, pre-existing
relationship with the Company, (ii) direct contact with the Company or its
agents outside of any public offering effort, and/or (iii) through contacts by
the Company not identified through any public offering.

(f) Reliance Upon Purchaser’s Representations and Warranties. Such Purchaser
understands and acknowledges that the Purchased Common Stock is being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities Laws, and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Agreement (i) in concluding that the offer and sale of the Purchased Common
Stock is a “private offering” and, as such, is exempt from the registration
requirements of the Securities Act, and (ii) to determine the applicability of
such exemptions in evaluating the suitability of such Purchaser to purchase the
Purchased Common Stock.

Section 4.6 No Side Agreements. Except for the confidentiality agreements
entered into by and between such Purchaser and the Company and as set forth in
the Company SEC Documents, there are no other agreements by, among or between
such Purchaser and any of its Affiliates, on the one hand, and the Company or
any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby (other than the Transaction Documents), and there are no
promises or inducements for future transactions by, among or between such
Purchaser and any of its Affiliates, on the one hand, and the Company and any of
its Affiliates, on the other hand.

 

18



--------------------------------------------------------------------------------

Section 4.7 Short Selling. Such Purchaser represents and warrants that it has
not entered into any Short Sales of the Common Stock owned by it between the
time it first began discussions with the Company about the transactions
contemplated by this Agreement and the date hereof.

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the Parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Company and each Purchaser will, and the Company shall cause each of its
Subsidiaries to, use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or the Company, as the case may be,
advisable for the consummation of the transactions contemplated by the
Transaction Documents.

Section 5.2 Use of Proceeds. The Company shall use the collective proceeds from
the sale of the Purchased Common Stock (i) to partially finance the TSO
Acquisition, (ii) to repay indebtedness and other obligations of the Company and
its Affiliates outstanding under the Company’s Delayed Draw Term Loan Credit
Agreement dated as of August 31, 2012, as amended, amended and restated,
modified, supplemented, extended, renewed, restated or replaced from time to
time, and (c) for working capital and general corporate purposes of the Company
and its Subsidiaries. The Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any of its Subsidiaries, joint venture partner or other Person or
entity, for the purpose of financing the activities of any Person currently
subject to any United States sanctions administered by OFAC.

Section 5.3 Tax Information. The Company shall cooperate with the Purchasers and
provide the Purchasers with any reasonably requested tax information related to
their ownership of the Purchased Common Stock.

Section 5.4 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
Short Sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Common Stock acquired
hereunder by the Purchaser until the earlier of (i) the termination of the
Agreement and (ii) such time as the Registration Statement (as defined in the
Registration Rights Agreement) is declared or deemed effective by the
Commission.

Section 5.5 Securities Laws Disclosure; Publicity.

(a) The Company shall, by 8:30 a.m. (New York City time) on the Business Day
immediately following the date hereof, file a Current Report on Form 8-K and
press release disclosing the material terms of the transactions contemplated
hereby, including the Transaction Documents as exhibits thereto (such date, the
“Disclosure Deadline”).

 

19



--------------------------------------------------------------------------------

(b) The Company shall timely file all required reports under Section 13 or 15(d)
of the Exchange Act, as applicable. The Company understands and confirms that
the Purchasers will rely on the foregoing representation and covenant and the
representation and covenant in Section 5.5(a) above in effecting transactions in
securities of the Company.

(c) The Company and the Purchaser Designee, on behalf of the Purchasers solely
for purposes of this Section 5.5(c), shall consult with each other in issuing
any press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any such press release of any Purchaser, or without the
prior consent of the Purchaser Designee, on behalf of the Purchasers solely for
purposes of this Section 5.5(c), with respect to any such press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by Law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.

Section 5.6 No Conflicting Agreements. Neither the Company nor any Purchaser
will take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with their obligations under the
Transaction Documents.

Section 5.7 Compliance with Laws. The Company and each Purchaser will comply in
all material respects with all applicable Laws of all Governmental Authorities.

Section 5.8 Listing of Purchased Common Stock and Related Matters. Promptly
following the execution of this Agreement, the Company shall take all necessary
action to cause the Purchased Common Stock to be listed on the OTC Bulletin
Board no later than the Closing Date. Further, if the Company applies to have
its Common Stock traded on any other principal stock exchange or market, it
shall include in such application the Purchased Common Stock and will take such
other action as is necessary to cause such Purchased Common Stock to be so
listed. The Company will use commercially reasonable efforts to continue the
listing and trading of its Common Stock on the OTC Bulletin Board and, in
accordance therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

Section 5.9 Termination of Covenants. The provisions of Sections 5.5(a), 5.5(c),
5.6, and 5.7 shall terminate and be of no further force and effect on the date
on which the Company’s obligations under the Registration Rights Agreement to
register or maintain the effectiveness of any registration statement covering
the Registrable Shares (as such term is defined in the Registration Rights
Agreement) shall terminate.

 

20



--------------------------------------------------------------------------------

Section 5.10 Subsequent Equity Sales.

(a) From the Closing Date until ninety (90) days after the Closing Date, without
the consent of the Required Purchasers, neither the Company nor any of its
Subsidiaries shall issue shares of Common Stock or Common Stock Equivalents.
Notwithstanding the foregoing, the provisions of this Section 5.10(a) shall not
apply to (i) the issuance of Common Stock or Common Stock Equivalents upon the
conversion, exercise or exchange of any securities of the Company or a
Subsidiary outstanding on the Closing Date, provided that the terms of such
security are not amended (other than pursuant to the terms thereof) after the
Closing Date to decrease the exercise price or increase the Common Stock or
Common Stock Equivalents receivable upon the exercise, conversion or exchange
thereof or (ii) the issuance of any Common Stock or Common Stock Equivalents
pursuant to the 2012 Long Term Incentive Plan.

(b) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any “security” (as defined in
Section 2 of the Securities Act) that will be integrated with the offer or sale
of the Purchased Common Stock in a manner that would require the registration
under the Securities Act of the sale of the Purchased Common Stock to the
Purchasers, or that will be integrated with the offer or sale of the Purchased
Common Stock for purposes of the rules and regulations of any Trading Market
such that it would require stockholder approval prior to the closing of such
other transaction unless stockholder approval is obtained before the closing of
such subsequent transaction.

Section 5.11 Equal Treatment of Purchasers. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Purchased Common Stock or
otherwise.

Section 5.12 Form D; Blue Sky. After the Closing, the Company agrees to timely
file a Form D with respect to the Purchased Common Stock as required under
Regulation D and to provide a copy thereof to the Purchasers (provided that the
posting of the Form D on the Commission’s EDGAR system shall be deemed delivery
of the Form D for purposes of this Agreement). The Company, on or before the
Closing, shall take such action as the Company shall reasonably determine is
necessary, if any, in order to qualify the Purchased Common Stock for sale to
the Purchasers under applicable securities or “blue sky” Laws of the states of
the United States (or to obtain an exemption from such qualification) and shall
provide evidence of such actions to the Purchasers.

 

21



--------------------------------------------------------------------------------

Section 5.13 Pledges. The Company acknowledges and agrees that any Purchaser may
from time to time pledge, and/or grant a security interest in, some or all of
the Purchased Common Stock in connection with applicable securities Laws,
pursuant to a bona fide margin agreement in compliance with a bona fide margin
loan. Such a pledge would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion shall be
required in connection with a subsequent transfer or foreclosure following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge, but any Purchaser’s transferee shall promptly notify the Company
of any such subsequent transfer or foreclosure. Each Purchaser acknowledges that
the Company shall not be responsible for any pledges relating to, or the grant
of any security interest in, any of the Purchased Common Stock or for any
agreement, understanding or arrangement between such Purchaser and its pledgee
or secured party. At the Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Purchased
Common Stock may reasonably request in connection with a pledge or transfer of
the Purchased Common Stock, including the preparation and filing of any required
prospectus supplement to any registration statement filed pursuant to the
Registration Rights Agreement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.

Section 5.14 Pre-Closing Covenants. The Company covenants and agrees to take all
actions necessary to effect the Charter Amendment, the Anti-Dilution Rights
Waiver and the 2012 Registration Rights Amendment prior to the Closing,
including but not limited to obtaining stockholder approval of each action, as
necessary.

Section 5.15 Cooperation. In order to effectuate the intents and purposes of
this Agreement, each Purchaser, severally and not jointly, covenants and agrees
that such Purchaser will vote all Common Stock of the Company owned by it prior
to the date of this Agreement, if any, in favor of, or otherwise consent to, the
Charter Amendment, the Anti-Dilution Rights Waiver and the 2012 Registration
Rights Amendment. Notwithstanding the foregoing, nothing contained herein and no
action taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.

ARTICLE VI

CLOSING CONDITIONS

Section 6.1 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Common Stock shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or the Transaction Documents or makes the transactions contemplated by
this Agreement or the Transaction Documents illegal;

 

22



--------------------------------------------------------------------------------

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement or the Transaction Documents;

(iii) the Amended and Restated Certificate of Incorporation of the Company shall
have been amended (the “Charter Amendment”) to (i) increase the number of
authorized shares of Common Stock to permit the transactions contemplated
hereby, and (ii) delete or revise portions of Article 11 thereof to enable the
Board of Directors of the Company to approve certain transfers of Common Stock
by holders of five percent or more of the outstanding amount of Common Stock
(“5% Holders”), including without limitation, the pre-approval of certain
transfers on a prospective basis;

(iv) all actions as are necessary to amend or obtain waivers under the Warrant
Agreement in order to waive the application of the anti-dilution rights set
forth in Section 4.5 of the Warrant Agreement with respect to the Purchased
Common Stock (the “Anti-Dilution Amendment”) shall be completed;

(v) all actions as are necessary to amend or obtain waivers under the 2012
Registration Rights Agreement in order to waive the application of piggyback
registration rights under Section 2.2 of the 2012 Registration Rights Agreement
with respect to the registration statement covering the Purchased Common Stock
contemplated by the Registration Rights Agreement (the “2012 Registration Rights
Amendment”) shall be completed; and

(vi) all closing conditions (other than payment of the purchase price) required
to consummate the TSO Acquisition have been satisfied or waived, and the parties
to the TSO Acquisition Agreement are prepared to consummate the TSO Acquisition
substantially on the terms set forth therein.

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Common Stock shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):

(i) the Company shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by the Company on or prior to the
Closing Date;

(ii) the representations and warranties of the Company contained in this
Agreement that are qualified by materiality or Company Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

 

23



--------------------------------------------------------------------------------

(iii) since the date of this Agreement, no Company Material Adverse Effect shall
have occurred and be continuing; from the date hereof to the Closing Date,
trading in the Common Stock shall not have been suspended by the Commission or
the Company’s principal Trading Market and, at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg L.P. shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Purchased Common Stock at the Closing;

(iv) the Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Purchased Common Stock and the consummation of the
other transactions contemplated by the Transaction Documents, all of which shall
be in full force and effect; and

(v) the Purchasers shall have received an opinion from Porter Hedges LLP, the
Company’s counsel, dated as of the Closing Date, in form and substance
reasonably acceptable to the Purchasers and addressing the enforceability of
this Agreement and the exempt status of the sale of the Purchased Common Stock
hereunder from the registration requirements of the Securities Act;

(vi) the Company shall have taken such action as the Company shall reasonably
determine is necessary, if any, in order to qualify the Purchased Common Stock
for sale to the Purchasers under applicable securities or “Blue Sky” Laws of the
states of the United States (or to obtain an exemption from such qualification)
and shall have provided evidence reasonably satisfactory to the Purchasers of
such actions; and

(vii) the Company shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Company’s closing deliveries described in
Section 6.2 of this Agreement.

 

24



--------------------------------------------------------------------------------

(c) Company’s Conditions. The obligation of the Company to consummate the sale
of the Purchased Common Stock to each of the Purchasers shall be subject to the
satisfaction on or prior to the Closing Date of the following conditions with
respect to each Purchaser individually and not the Purchasers jointly (which may
be waived by the Company in writing, in whole or in part, to the extent
permitted by applicable Law):

(i) such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

(ii) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) since the date of this Agreement, no Purchaser Material Adverse Effect
with respect to such Purchaser shall have occurred and be continuing; and

(iv) such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing, its closing deliveries described in Section 6.3 of this
Agreement.

Section 6.2 Company Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Company will deliver, or cause to be
delivered, to each Purchaser:

(a) the Purchased Common Stock by delivering certificates (bearing the legend
set forth in Section 4.5(c)) evidencing such Purchased Common Stock at the
Closing, all free and clear of any Liens, encumbrances or interests of any other
party;

(b) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by the Company;

(c) the Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit B;

(d) a certificate of the Secretary of the Company dated as of the Closing Date
substantially in the form attached to this Agreement as Exhibit D;

(e) a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the due organization and good standing in the
State of Delaware of the Company; and

(f) a cross receipt, dated the Closing Date, executed by the Company and
delivered to each Purchaser, certifying that the Company has received the
Purchase Price with respect to the Purchased Common Stock issued and sold to all
Purchasers, substantially in the form attached to this Agreement as Exhibit E.

 

25



--------------------------------------------------------------------------------

(g) an opinion from Porter Hedges LLP, the Company’s counsel, dated as of the
Closing Date, in form and substance reasonably acceptable to the Purchasers and
addressing the enforceability of this Agreement and the exempt status of the
sale of the Purchased Common Stock hereunder from the registration requirements
of the Securities Act;

(h) the executed Charter Amendment;

(i) the executed Registration Rights Amendment;

(j) the executed Anti-Dilution Amendment;

(k) evidence satisfactory to the Purchasers that the Company has taken the
actions set forth in Section 6.1(b)(vi) with respect to securities or “Blue Sky”
laws of the states of the United States;

Section 6.3 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to the Company:

(a) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by such Purchaser;

(b) an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit C;

(c) payment of the Common Stock Price for each share of Purchased Common Stock
being purchased by such Purchaser by wire transfer of immediately available
funds to an account designated by the Company at least twenty four (24) hours
prior to 9:30 a.m., New York time, on the Closing Date; and

(d) a cross receipt, dated the Closing Date, executed by such Purchaser and
delivered to the Company, certifying that such Purchaser has received its
Purchased Common Stock, substantially in the form attached to this Agreement as
Exhibit E.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.1 Indemnification by the Company. The Company agrees to indemnify and
hold the Purchasers, their Affiliates, and any of their respective officers,
directors, employees, agents, representatives, successors, members, stockholders
and partners (each, a “Purchaser Indemnitee”) harmless from and against any and
all losses, claims, damages and liabilities, joint or several (including any
investigation, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted) (collectively, “Losses”), to which any Purchaser Indemnitee may
become subject to the extent resulting from, due to or based upon Purchasers
having entered into this Agreement or agreeing to purchase securities of the
Company under the Securities Act, the Exchange Act, or other federal or state
statutory Law or regulation, at common law or otherwise, insofar as such Losses
arise out of or are based upon any inaccuracy in, breach of or failure to comply
with, any representation, warranty, or covenant made by the Company in this
Agreement.

 

26



--------------------------------------------------------------------------------

Section 7.2 Indemnification by Purchasers. Each Purchaser severally and not
jointly agrees to indemnify and hold the Company, its Affiliates, any of its or
their Affiliates, and any of its or their respective officers, directors,
employees, agents, representatives, successors, members, stockholders and
partners (each, a “Company Indemnitee”) harmless from and against any and all
Losses to which any Company Indemnitee may become subject insofar as such Losses
arise out of or are based upon any inaccuracy in, breach of or failure to comply
with, any representation, warranty, or covenant made to the Company in this
Agreement or any Transaction Document by such Purchaser; provided that the
liability of each Purchaser shall be in proportion to, and shall be limited to,
such Purchaser’s Commitment Amount.

Section 7.3 Conduct of Indemnification Proceedings.

(a) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided that the failure to give such notice shall not
limit the rights of such Person or relieve the indemnifying party from any
liability that it may have under Sections 7.1 and 7.2 above unless and only to
the extent that failure to give such notice materially prejudices the
indemnifying party; and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and any indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim at the expense of such indemnified person, unless
(x) the indemnifying party has agreed to pay such fees or expenses or (y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party when permitted hereunder, the indemnified
party shall be entitled to assume and control such defense and to settle and
agree to pay in full such claim without the consent of the indemnifying party
without prejudice to the ability of the indemnified party to enforce its claim
for indemnification against the indemnifying party hereunder.

(b) Except as otherwise provided in the preceding paragraph, the indemnifying
party shall not be subject to any liability for any settlement made by the
indemnified party without its consent, which consent shall not be unreasonably
withheld or delayed. If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim (i) unless (A) such settlement or
compromise contains a full and unconditional release of the indemnified party
and (B) such settlement or compromise does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of the
indemnified party or (ii) if such settlement or compromise provides for
injunctive or other non-monetary relief, in each case, unless the indemnified
party otherwise consents in writing. An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim shall not be obligated to
pay the fees and expenses of more than one (1) counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party, a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the reasonable fees and disbursements of such additional counsel or
counsels.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever the Company has an obligation under the Transaction Documents, the
expense of complying with such obligation shall be an expense of the Company
unless otherwise specified. Whenever any determination, consent or approval is
to be made or given by a Purchaser under this Agreement, such action shall be in
such Purchaser’s sole discretion unless otherwise specified. If any provision in
the Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, such provision shall be fully severable, and the Transaction
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Transaction
Documents, and the remaining provisions shall remain in full force and effect.
The Transaction Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 8.2 Fees and Expenses. The Company shall be responsible for and shall
pay all Transfer Agent fees and any transfer, documentation, sales, use, stamp,
registration, or similar taxes in connection with this Agreement or the issuance
of the Purchased Common Stock to the Purchasers. The Company shall pay, on or
prior to the Closing Date, by wire transfer of immediately available funds to an
account designated by the Purchasers, all reasonable out-of-pocket expenses
incurred by the Purchasers, including without limitation reimbursement of
attorneys’ fees and disbursements in connection with the preparation,
negotiation, execution and delivery of the Commitment Letter, this Agreement and
the Registration Rights Agreement, the consummation of the transactions
contemplated hereby and thereby and any amendment, modification or waiver hereof
or thereof. The Company shall be responsible for all costs and fees in
connection with any review of the transactions contemplated by the Transaction
Documents under the Hart-Scott-Rodino Act, if any.

Section 8.3 Survival of Provisions. The representations and warranties set forth
in this Agreement shall survive the execution and delivery of this Agreement
indefinitely. Except as provided in Section 5.9, the covenants made in this
Agreement or any other Transaction Document shall survive the closing of the
transactions contemplated herein and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Common Stock and payment
therefor and repayment, conversion, exercise or repurchase thereof. All
indemnification obligations of the Company and the Purchasers pursuant to
Section 3.11, Section 4.4 and Article VII of this Agreement shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the Parties referencing the particular Article or
Section, regardless of any purported general termination of this Agreement.

 

28



--------------------------------------------------------------------------------

Section 8.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at Law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Transaction Document
shall be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Transaction Document, any waiver of any provision of
this Agreement or any other Transaction Document and any consent to any
departure by the Company from the terms of any provision of this Agreement or
any other Transaction Document shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on any Party in
any case shall entitle any Party to any other or further notice or demand in
similar or other circumstances.

Section 8.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Company, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.

(b) Assignment of Purchased Common Stock. All or any portion of a Purchaser’s
Purchased Common Stock purchased pursuant to this Agreement may be sold,
assigned or pledged by such Purchaser, subject to compliance with applicable
securities Laws and the Registration Rights Agreement.

(c) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights and obligations under this Agreement without the consent of the Company
to any Affiliate of such Purchaser, and the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights or obligations and
shall agree to be bound by the provisions of this Agreement. Except as expressly
permitted by this Section 8.5(c), such rights and obligations may not otherwise
be transferred except with the prior written consent of the Company (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.

 

29



--------------------------------------------------------------------------------

Section 8.6 Confidentiality and Non-Disclosure. Notwithstanding anything herein
to the contrary, each Purchaser that has executed a confidentiality agreement in
favor of the Company shall continue to be bound by such confidentiality
agreement in accordance with the terms thereof.

Section 8.7 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by regular mail, registered or certified mail,
return receipt requested, facsimile, air courier guaranteeing overnight delivery
or personal delivery to the following addresses:

 

  (a) If to any Purchaser, at its address as it appears on its signature page
hereto,

with a copy to:

Neal, Gerber & Eisenberg LLP

2 N. LaSalle Street, Suite 1700

Chicago, Illinois 60602

Attention: David S. Stone

Facsimile: (312) 578-1796

 

  (b) If to the Company:

Par Petroleum Corporation

One Memorial City Plaza

800 Gessner Road, Suite 875

Houston, Texas 77024

Attention: Brice Tarzwell, General Counsel

Facsimile: (832) 565-1207

with a copy to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: E. James Cowen

Facsimile: (713) 228-1331

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
(i) at the time delivered by hand, if personally delivered; (ii) upon actual
receipt, if sent by registered or certified mail, return receipt requested, or
regular mail, if mailed; (iii) when receipt acknowledged, if sent via facsimile;
and (iv) upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

 

30



--------------------------------------------------------------------------------

Section 8.8 Removal of Legend. The Company shall remove the legend described in
Section 4.5(c) from the certificates evidencing the Purchased Common Stock at
any time following (x) the six-month anniversary of the Closing Date, upon
request of a Purchaser who is not an “affiliate” (as defined under Rule 144 of
the Securities Act) of the Company at the time of such request or during the
three months prior to such request, provided that the Company is in compliance
with its disclosure requirements under applicable federal securities Laws as of
such date and (y) after the twelve-month anniversary of the Closing Date upon
request of a Purchaser who is not an “affiliate” (as defined under Rule 144 of
the Securities Act) of the Company at the time of such request or during the
three months prior to such request. The Company shall cooperate with such
Purchaser to effect removal of such legend and shall deliver to the Transfer
Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Purchased Common Stock without legends upon
receipt by such Transfer Agent of the legended certificates for such shares,
together with (1) either a customary representation by the Purchaser that Rule
144 applies to the shares of Common Stock represented thereby or (2) a statement
by the Purchaser that such Purchaser has sold the shares of Common Stock
represented thereby in accordance with the plan of distribution contained in the
registration statement filed pursuant to the Registration Rights Agreement, and
(B) the Company shall use its reasonable best efforts to cause its counsel to
deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the
Securities Act.

Section 8.9 Entire Agreement. The Transaction Documents, including all exhibits
and schedules thereto, are intended by the Parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the Parties hereto and thereto in respect of the
subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein with respect to the rights granted by the Company or a
Purchaser set forth herein or therein. The Transaction Documents supersede all
prior agreements and understandings between the Parties with respect to such
subject matter (other than nondisclosure and confidentiality agreements between
the Company and the Purchasers signed in anticipation of an equity financing in
the Company).

Section 8.10 Governing Law and Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR RELATING TO
THIS AGREEMENT OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION AND
DELIVERY, WHETHER IN CONTRACT, TORT OR OTHERWISE, WILL BE GOVERNED BY AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER STATE.

 

31



--------------------------------------------------------------------------------

(b) ANY ACTION, SUIT OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED
ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL ONLY BE BROUGHT IN ANY FEDERAL COURT
LOCATED IN THE STATE OF DELAWARE OR ANY DELAWARE STATE COURT, AND EACH PARTY
CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH ACTION, SUIT OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH,
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM;
PROVIDED, HOWEVER, THAT ANY ACTION, SUIT OR PROCEEDING, SEEKING TO ENFORCE A
FINAL JUDGMENT RENDERED IN SUCH COURT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION. PROCESS IN ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE SERVED ON
ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF
ANY SUCH COURT. WITHOUT LIMITING THE FOREGOING, SERVICE OF PROCESS ON SUCH PARTY
AS PROVIDED IN SECTION 8.7 SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH
PARTY.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE OUT
OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION OR DISPUTE DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING
HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL ACTIONS,
SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY REPRESENTS AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND REPRESENTATIONS IN THIS SECTION 8.10. IN THE EVENT OF LITIGATION THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 8.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by facsimile, .pdf or other electronic
transmission) and by different Parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute the
same Agreement.

 

32



--------------------------------------------------------------------------------

Section 8.12 Termination.

(a) This Agreement may be terminated:

(i) by mutual written consent of the Company and the Required Purchasers at any
time prior to the Closing;

(ii) by either the Company or any Purchaser (with respect to itself only) if the
Closing has not been consummated on or before September 30, 2013; provided, that
no Party may terminate this Agreement pursuant to this Section 8.12(a)(ii) if
such Party’s failure to fulfill any of its obligations under this Agreement
shall have been the reason that the Closing shall not have occurred on or before
such date;

(iii) by either the Company or any Purchaser (with respect to itself only) if
any court of competent jurisdiction in the United States or any other
Governmental Authority shall have issued a final order, decree or ruling or
taken any other financial action restraining, enjoining or otherwise prohibiting
the transactions contemplated hereby and such order, decree, ruling or other
action is or shall have become final and nonappealable;

(iv) by the Company if there shall have been a breach of any representation,
warranty or covenant on the part of any Purchaser set forth in this Agreement,
or if any such representation or warranty of a Purchaser shall have become
untrue, in either case, such that the conditions set forth in Section 6.1(c)
would be incapable of being satisfied by September 30, 2013 and such Purchaser
has not cured such breach or inaccuracy within five (5) Business Days after
receipt of written notice thereof from the Company; provided, that the Company
is not then in breach of any of its obligations under this Agreement; and

(v) by any Purchaser (with respect to itself only) if there shall have been a
breach of any representation, warranty or covenant on the part of the Company
set forth in this Agreement, or if any such representation or warranty of the
Company shall have become untrue, in either case, such that the conditions set
forth in Section 6.1(b) would be incapable of being satisfied by September 30,
2013 and the Company has not cured such breach or inaccuracy within five
(5) Business Days after receipt of written notice thereof from the Purchasers;
provided, that such Purchaser is not then in breach of any of its obligations
under this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate if the TSO Acquisition Agreement shall have been
terminated pursuant to its terms.

(c) In the event of termination by the Company or any Purchaser of its
obligations to effect the Closing pursuant to this Section 8.12, written notice
thereof shall be given to the other Purchasers by the Company and, in the event
of termination by any Purchaser, the other Purchasers shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Purchasers.

 

33



--------------------------------------------------------------------------------

(d) In the event of the termination of this Agreement by either the Company or
the Purchasers as provided in Section 8.12(a) or in accordance with
Section 8.12(b):

(i) except as set forth in Section 8.3, this Agreement shall become null and
void and have no further force or effect, but the Parties shall not be released
from any liability arising from or in connection with any breach of any
Transaction Document occurring prior to such termination and such termination
shall not impair the right of any Party to compel specific performance by any
other Party of its obligations under any Transaction Document; and

(ii) the confidentiality agreements entered into by and between each of the
Purchasers and the Company shall remain in effect.

Section 8.13 Recapitalization, Exchanges, Etc. Affecting the Purchased Common
Stock. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all Common Stock or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of the
Purchased Common Stock, and shall be appropriately adjusted for combinations,
stock splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 8.14 Obligations Limited to Parties to Agreement. Each of the Parties
covenants, agrees and acknowledges that no Person other than the Purchasers (and
their permitted assignees) and the Company shall have any obligation hereunder
and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under the
Transaction Documents or under any documents or instruments delivered in
connection therewith shall be had against any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or the Company or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Purchasers or the Company or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers and the Company under the Transaction Documents or
any documents or instruments delivered in connection therewith or for any claim
based on, in respect of or by reason of such obligation or its creation.

 

34



--------------------------------------------------------------------------------

Section 8.15 Remedies. The Parties agree that money damages or another remedy at
law would not be a sufficient or adequate remedy for any breach or violation of,
or a default under, this Agreement by them and that, in addition to all other
remedies available to them, each of them shall be entitled to an injunction
restraining such breach, violation or default or threatened breach, violation or
default and to any other equitable relief including, without limitation,
specific performance without bond or other security being required.

[The remainder of this page is intentionally left blank.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PAR PETROLEUM CORPORATION By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

ZCOF PAR PETROLEUM HOLDINGS, L.L.C.

By:  

/s/ Philip G. Tinkler

Name:   Philip G. Tinkler Title:   Vice President Address:

Two North Riverside Plaza, Suite 600

Chicago IL 60606

Facsimile: 312-454-0335

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  PURCHASER:   WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS, LP   By:  
Whitebox Concentrated Convertible Arbitrage Advisors, LLC; its General Partner  
  By:   Whitebox Advisors, LLC; its Managing Member       By:  

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   Chief Operating Officer   WHITEBOX
SPECIAL OPPORTUNITIES FUND, LP – SERIES O   By:   Whitebox Special Opportunities
Advisors, LLC; its General Partner     By:   Whitebox Advisors, LLC; its
Managing Member       By:  

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   Chief Operating Officer   WHITEBOX
ASYMMETRIC PARTNERS, LP   By:   Whitebox Symmetric Advisors, LLC; its General
Partner     By:   Whitebox Advisors, LLC; its Managing Member       By:  

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   Chief Operating Officer

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

  WHITEBOX CREDIT ARBITRAGE PARTNERS, LP   By:   Whitebox Credit Arbitrage
Advisors, LLC; its General Partner     By:   Whitebox Advisors, LLC; its
Managing Member       By:  

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   Chief Operating Officer   PANDORA
SELECT PARTNERS, LP   By:   Pandora Select Advisors, LLC; its General Partner  
  By:   Whitebox Advisors, LLC; its Managing Member       By:  

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   Chief Operating Officer   WHITEBOX
MULTI-STRATEGY PARTNERS, LP   By:   Whitebox Multi-Strategy Partners, LLC; its
General Partner     By:   Whitebox Advisors, LLC; its Managing Member       By:
 

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   Chief Operating Officer

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

WHITEBOX INSTITUTIONAL PARTNERS, LP By:   Whitebox Advisors, LLC; its Managing
Member   By:  

/s/ Mark Strefling

  Name:   Mark Strefling   Title:   Chief Operating Officer WHITEBOX TACTICAL
OPPORTUNITIES FUND, a series of Whitebox Mutual Funds, a Delaware Statutory
Trust   By:  

/s/ Mark Strefling

  Name:   Mark Strefling   Title:   Chief Operating Officer Address: 3033
Excelsior Blvd., Suite 300 Minneapolis, MN 55416 Facsimile: 612-253-6149

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: ICQ INVESTMENTS, LP, SERIES 10 By:   ICONIQ Management, LLC Its:  
General Partner   By:  

/s/ Kevin Foster

  Name:   Kevin Foster   Title:   Authorized Signatory

 

Address:   394 Pacific Ave, 2nd Floor   San Francisco, CA 94111 Facsimile:
(415) 321-3960

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: ICQ INVESTMENTS, LP, SERIES 12 By:   ICONIQ Management, LLC Its:  
General Partner By:  

/s/ Kevin Foster

Name:   Kevin Foster Title:   Authorized Signatory

 

Address:   394 Pacific Ave, 2nd Floor   San Francisco, CA 94111 Facsimile:
(415) 321-3960

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: MC PAR, LLC By:  

/s/ Wendy V. Kane

Name:   Wendy V. Kane Title:   Designated Person

 

Address:   5251 DTC Parkway, Suite 995   Greenwood Village, CO 80111 Facsimile:
303.397.8889

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: BAMBOULA PARTNERS LP By:   Bamboula GP LLC, its General Partner By:  

/s/ Lewis M. Linn

Name:   Lewis M. Linn Title:   President Address: 3555 Timmons Lane, Suite 800
Houston, TX 77027 Facsimile: (713) 623-2317

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: HIGHBRIDGE INTERNATIONAL LLC By:   Highbridge Capital Management,
LLC, as Trading Manager By:   /s/ Jason Hempel Name:   Jason Hempel Title:  
Managing Director

 

Address:   40 West 57th Street   New York, NY 10019   Facsimile:     

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

LEON COOPERMAN

By:

 

/s/ Leon Cooperman

  (By: David Bloom, authorized signatory)

Address:

17024 Brookwood Drive

Boca Raton, FL 33496

Facsimile: (561) 883-0607

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

CHATHAM EUREKA FUND L.P.

By:

 

Chatham Asset Management, LLC

Investment Adviser

By:

 

/s/ Anthony Melchiorre

Name: Anthony Melchiorre

Title: Managing Member

Address:

c/o Chatham Asset Management, LLC

26 Main Street, Suite 204

Chatham, NJ 07928

Facsimile: 973-701-2424

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

BERNARD OSHER TRUST DTD 3/8/88

By:

 

/s/ Bernard Osher

Name:

  Bernard Osher

Title:

  Trustee

Address:

One Ferry Building, Suite 255

San Francisco, CA 94111

Facsimile:                                                                 
                   

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

THIRD AVENUE SPECIAL SITUATIONS

(MASTER) FUND, L.P.

By:

 

/s/ W. James Hall

Name: W. James Hall

Title: General Counsel

Address:

622 Third Avenue

New York, New York 10017

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  PURCHASER:   THE JERALD AND MELODY HOWE   WEINTRAUB REVEOCABLE TRUST   By:  

/s/ Jerald M. Weintraub

  Name: Jerald M. Weintraub   Title: Trustee   Address: c/o Weintraub Capital
Management, LP.   3527 Mt. Diablo Blvd. #322   Lafayette CA 94549  
Facsimile:                                  
                                        jweintraub@wcapital.com

AND

  ndeschane@wcapital.com

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: JACOBY ENTERPRISES INC. By:  

/s/ Jon E. M. Jacoby

Name: Jon E. M. Jacoby Title: President Address: 100 Morgan Keegan Dr Ste. 500
Little Rock, AR 72202 Facsimile: 501-978-2883

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: HOWARD BERKOWITZ By:  

/s/ Howard Berkowitz

Address: 15 Purchase Hills Drive Purchase, NY 10577 Facsimile: 212-754-8746

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

GROUNDLAYER CAPITAL INC.

By:

 

/s/ Robert Grundleger

Name: Robert Grundleger

Title: President

Address:

150 King St. West, Suite 2600

Toronto, ON M5H 1J9

Facsimile: 416-365-2313

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

DIANE B. WILSEY REVOCABLE TRUST DTD

5/14/02

By:

 

/s/ Diane B. Wilsey

Name: Diane B. Wilsey

Title: Trustee

Address:

2352 Pine Street

San Francisco CA 94115

Facsimile: 415-563-2838

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

JBAB HOLDINGS LLLP

By:

 

/s/ Andrew Blank

Name: Andrew Blank

Title: General Partner

Address:

3455 NW 54th Street

Miami, FL 33142-3309

Facsimile: (305) 760-6944

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER:

COUGAR CAPITAL LLC

By:

 

/s/ Emanuel E. Geduld

Name: Emanuel E. Geduld

Title: Sr. Managing Member

Address:

1370 Avenue of the Americas, 30th Fl

New York, NY 10017 Attn Carl J. Bennett

Facsimile: 212-702-0672

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: FRIED INVESTMENT CORPORATION By:  

/s/ L. Richard Fried, Jr.

Name:   L. Richard Fried, Jr. Title:   President Address: 841 Bishop St. Ste 600
Honolulu, HI 96813 Facsimile: 808-536-2073

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: BLACK SWAN ALTERNATIVES, LLC By:  

/s/ Harvey Heller

Name:   Harvey Heller Title:   Managing Partner Address: 288 Ninth Street Winter
Garden, FL 34787 Facsimile: 407-905-9826

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: WILL K. WEINSTEIN REVOCABLE TRUST UTA dtd 2/27/90 By:  

/s/ Will K. Weinstein

Name:   Will K. Weinstein Title:   Trustee Address: 1 Ferry Building Suite 255
SF, CA 94111 Facsimile: 415-956-4126

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: JWLP INVESTMENTS, LTD. By:  

/s/ James A. Haywood

Name:   James A. Haywood Title:   President Address: 345 Augusta Boerne, TX
78006 Facsimile: 830-336-4493

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PURCHASER: FILBERT PARTNERSHIP, LP – Fund 2 By:  

/s/ David E. Park III

Name:   David E. Park III Title:   Authorized Signatory Address: 2754 Vallejo St
San Francisco, CA 94123 Facsimile:                                  
                                                  

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 2.1

PURCHASERS AND COMMITMENT AMOUNTS

 

Purchaser

   Common Stock      Gross Proceeds to
Issuer  

ZCOF Par Petroleum Holdings, L.L.C.

     44,829,206       $ 62,312,596.34   

Whitebox Asymmetric Partners LP

     5,029,616       $ 6,991,166.24   

Whitebox Multi-Strategy Partners, LP

     9,659,528       $ 13,426,743.92   

Whitebox Concentrated Convertible Arbitrage Partners, LP

     4,896,381       $ 6,805,969.59   

Whitebox Credit Arbitrage Partners, LP

     3,364,181       $ 4,676,211.59   

Pandora Select Partners, LP

     3,530,724       $ 4,907,706.36   

Whitebox Institutional Partners, LP

     4,863,073       $ 6,759,671.47   

Whitebox Special Opportunities Fund, LP—Series O

     1,432,275       $ 1,990,862.25   

Whitebox Tactical Opportunities Fund

     532,939       $ 740,785.21   

ICQ Investments, LP, Series 10

     14,575,540       $ 20,260,000.60   

ICQ Investments, LP, Series 12

     3,410,072       $ 4,740,000.08   

MC Par LLC

     14,028,777       $ 19,500,000.00   

Bamboula Partners LP

     12,949,640       $ 17,999,999.60   

Highbridge International LLC

     6,538,339       $ 9,088,291.21   

Leon Cooperman

     3,597,122       $ 4,999,999.58   

Chatham Eureka Fund L.P.

     3,597,122       $ 4,999,999.58   

Bernard Osher Trust dtd 3/8/88

     2,158,273       $ 2,999,999.47   

Third Avenue Special Situations (Master) Fund, L.P.

     719,424       $ 999,999.36   

The Jerald and Melody Howe Weintraub Revocable Trust

     719,424       $ 999,999.36   

Jacoby Enterprises Inc.

     719,424       $ 999,999.36   

Howard Berkowitz

     539,568       $ 749,999.52   

Groundlayer Capital Inc.

     359,712       $ 499,999.68   

Diane B. Wilsey Revocable Trust DTD 5/14/02

     359,712       $ 499,999.68   

JBAB Holdings LLLP

     251,799       $ 350,000.61   

Cougar Capital LLC

     215,827       $ 299,999.53   

Fried Investment Corporation

     179,856       $ 249,999.84   

Black Swan Alternatives, LLC

     179,856       $ 249,999.84   

Will K. Weinstein Revocable Trust

     179,856       $ 249,999.84   

JWLP Investments Ltd.

     359,712       $ 499,999.68   

Filbert Partnership LP – Fund 2

     107,914       $ 150,000.46   

Total

     143,884,892       $ 199,999,999.85      

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of             ,
2013, is entered into among Par Petroleum Corporation, a Delaware corporation
(the “Company”), and each of the other parties executing a counterpart signature
page hereof whether on or after the date hereof.

W I T N E S S E T H

WHEREAS, the Company and certain stockholders of the Company (the “Investors”)
are parties to that certain Common Stock Purchase Agreement (the “Common Stock
Purchase Agreement”), with respect to the purchase by the Investors of an
aggregate of 143,884,892 shares of common stock, par value $0.01 per share (the
“Common Stock”), of the Company for an aggregate purchase price of $200,000,000
in a private placement under Regulation D of the Securities Act (the
“Offering”); and

WHEREAS, the Company has agreed to provide such Investors who execute this
Agreement with the registration rights specified in this Agreement with respect
to any shares of Common Stock purchased by each such Investor in the Offering,
on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings set forth below:

“Additional Registration Statement” has the meaning set forth in Section 2.1(d).

“Adverse Effect” means an adverse effect on the price, timing or distribution of
the Registrable Shares pursuant to any Registration Statement, based on market
conditions or otherwise.

“Advice” has the meaning set forth in Section 2.6.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Allocated Purchase Price” means, with respect to each Holder, the amount paid
by such Holder for the Common Stock purchased by such Holder under the Common
Stock Purchase Agreement.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Houston, Texas or New York City, New York are authorized or
required by law to close.

“Closing Date” means the date that the Offering closes pursuant to the Common
Stock Purchase Agreement.

“Commitment Letter” means that certain commitment letter dated June 14, 2013
entered into by the Company and the Purchasers whereby each of the Purchasers
offered the Company its binding commitment and agreement to purchase in the
aggregate $200,000,000 of shares of the Common Stock at a price of $1.39 per
share, for the purposes and upon and subject to the terms and conditions set
forth therein.

“Common Stock” has the meaning set forth in the Recitals.

“Common Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble and will include any
successors pursuant to Section 2.12.

“Company Covered Persons” has the meaning set forth in Section 2.8(b).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Cut Back Shares” has the meaning set forth in Section 2.1(d).

“Demand Request” has the meaning set forth in Section 2.2(a).

“Demanding Stockholder” has the meaning set forth in Section 2.2(a).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus and (ii) each Issuer Free Writing Prospectus.

“Effectiveness Deadline” means, (i) with respect to the Initial Registration
Statement, as promptly as practicable after filing thereof, but in no event
later than (x) 180 days after the Closing Date, or (y) if earlier, 5 Business
Days after the date on which the SEC informs the Company (I) that the SEC will
not review the Initial Registration Statement or (II) that the Company may
request the acceleration of the effectiveness of the Initial Registration
Statement and the Company makes such request; (ii) with respect to any
Additional Registration Statement, as promptly as practicable after the filing
thereof, but in no event later than one year after the Closing Date and
(iii) with respect to any Registration Statement in connection with an
Underwritten Registration, as promptly as practicable after the filing thereof;
provided, that if in any case the Effectiveness Deadline falls on a Saturday,
Sunday or any other day which shall be a legal holiday or a day on which the SEC
is authorized or required by law or other government actions to close, the
Effectiveness Deadline shall be the following Business Day.



--------------------------------------------------------------------------------

“Effectiveness Period” means, (i) with respect to the Initial Registration
Statement and any Additional Registration Statements, the period from the date
of first effectiveness until the earlier to occur of the following: (a) the
Holders have sold all of the Registrable Shares, (b) all of the Registrable
Shares may be sold by the Holders without volume restrictions pursuant to Rule
144 or (c) the third anniversary of the effective date of such Registration
Statement; (ii) with respect to an Underwritten Registration that is not a Shelf
Registration, a period of not less than one hundred and eighty (180) days (or
such lesser period as is necessary for the underwriters in an underwritten
offering to sell unsold allotments) from the date of first effectiveness; and
(iii) with respect to a Shelf Registration, from the date of first effectiveness
until the earlier of (x) the third anniversary of the effective date of such
Registration Statement and (y) the date on which all the Registrable Shares
subject thereto have been sold pursuant to such Registration Statement.

“Event” has the meaning set forth in Section 2.1(b).

“Event Date” has the meaning set forth in Section 2.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Excluded Registration” means a registration under the Securities Act of
(i) securities on Form S-8 or any similar successor form or (ii) securities to
effect the acquisition of, or combination with, another Person registered on
Form S-4 or any similar successor form.

“Filing Deadline” means (i) with respect to the Initial Registration Statement,
the 60th day following the Closing Date and (ii) with respect to any Additional
Registration Statement, the 30th day after the date that the Company is allowed
to file such Additional Registration Statement by the SEC; provided, that if in
any case the Filing Deadline falls on a Saturday, Sunday or any other day which
shall be a legal holiday or a day on which the SEC is authorized or required by
law or other government actions to close, the Filing Deadline shall be the
following Business Day.

“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof;
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government; any
court, tribunal or arbitrator; any self-regulatory organization; or any
securities exchange or quotation system.

“Holder” means (i) each Person executing a counterpart signature hereto and
(ii) any other Person who shall have become a party to this Agreement in
accordance with Section 2.9.

“Holder Covered Persons” has the meaning set forth in Section 2.8(a).



--------------------------------------------------------------------------------

“Initial Registration Statement” has the meaning set forth in Section 2.1(a).

“Inspectors” has the meaning set forth in Section 2.5(j).

“Investors” has the meaning set forth in the Recitals.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus” as
defined in Rule 433 promulgated under the Securities Act.

“Joinder Agreement” has the meaning set forth in Section 2.9.

“Liquidated Damages” has the meaning set forth in Section 2.1(b).

“Material Disclosure Event” means, as of any date of determination, any event
relating to the Company or any of its Subsidiaries that the Board reasonably
determines in good faith, after consultation with outside counsel to the
Company, (i) would require disclosure of material, non-public information in any
Registration Statement or related prospectus including Registrable Shares
(including documents incorporated by reference therein) so that such
Registration Statement would not be materially misleading or otherwise not in
compliance with applicable securities laws, (ii) would not otherwise be required
to be publicly disclosed by the Company at that time in a periodic report to be
filed with or furnished to the SEC under the Exchange Act but for the filing of
such Registration Statement or related prospectus and (iii) if publicly
disclosed at the time of such event, could reasonably be expected to have a
material adverse effect on the business, financial condition, prospects or
results of operations of the Company and its Subsidiaries or would materially
adversely affect a pending or proposed material acquisition, merger,
recapitalization, consolidation, reorganization, financing or similar
transaction, or negotiations with respect thereto.

“Notice” has the meaning set forth in Section 4.8(a).

“Offering” has the meaning set forth in the Recitals.

“Party” means any party to this Agreement.

“Person” or “person” means any natural person, firm, limited liability company,
general or limited partnership, association, corporation, company, joint
venture, trust, Governmental Authority or other entity.

“Qualified Public Offering” means (i) a public offering of Common Stock under
the United States securities laws or (ii) any merger, consolidation, business
combination, amalgamation, transfer of all or substantially all of the assets of
the Company, or similar transaction to a third party as a result of which the
shareholders of the Company receive, as the consideration in such merger,
consolidation, business combination, amalgamation, transfer or similar
transaction, equity securities of a class that (A) has been registered as part
of a public offering under the United States securities laws and (B) is publicly
traded on a national securities exchange or the London Stock Exchange or quoted
on an automated interdealer quotation system in or outside the United States,
which raises a minimum of $30 million of gross proceeds to the Company and/or
the shareholders of the Company.



--------------------------------------------------------------------------------

“Records” has the meaning set forth in Section 2.5(j).

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Shares” means (i) the shares of Common Stock purchased by the
Investors pursuant to the Common Stock Purchase Agreement, and (ii) any and all
shares of Common Stock issued or issuable with respect to such shares of Common
Stock by way of stock dividend or a stock split or in connection with any
combination of shares, recapitalization, merger, consolidation or other
reorganization.

“Registration Statement” shall mean each of the Initial Registration Statement,
any Additional Registration Statements and any registration statement in
connection with an Underwritten Registration.

“Requesting Holders” has the meaning set forth in Section 2.2(e).

“Required Filing Date” has the meaning set forth in Section 2.2(b).

“Rule 144” means Rule 144 promulgated under the Securities Act, as the same may
be amended from time to time, and any successor or similar rule or regulation
hereafter adopted by the SEC.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“SEC Restrictions” has the meaning set forth in Section 2.1(d).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

“Selling Securityholder Questionnaire” has the meaning set forth in
Section 2.14.

“Shelf Registration” has the meaning set forth in Section 2.2(c).

“Subsidiaries” means any other Person (a) in which the Company owns, directly or
indirectly, fifty percent (50%) or more of the securities or other ownership
interests of such other Person, or (b) in which the Company owns, directly or
indirectly, securities or other ownership interests having ordinary voting power
to elect a majority of the board of managers or directors, or other persons
performing similar functions, of such other Person.

“Suspension Notice” has the meaning set forth in Section 2.6.

“Suspension Period” has the meaning set forth in Section 2.6.

“Underwritten Registration” has the meaning set forth in Section 2.2(a).



--------------------------------------------------------------------------------

Section 1.2 Headings. Headings shall be ignored in construing this Agreement.

Section 1.3 Singular, plural, gender. References to one gender include all
genders and references to the singular include the plural and vice versa.

Section 1.4 Recitals and Sections. References to this Agreement shall include
the Recitals to it and references to Sections are to Sections of this Agreement.

Section 1.5 Information. References to books, records or other information mean
books, records or other information in any form including paper, electronically
stored data, magnetic media, film and microfilm.

Section 1.6 Interpretation. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” This Agreement shall be construed as if it is
drafted by all the parties hereto and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement if an ambiguity or question of intent or
interpretation arises.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Registration.

(a) Registration Statement. Subject to the terms and conditions of this
Agreement, as soon as reasonably practicable after the Closing Date, but in any
event no later than the applicable Filing Deadline, the Company will prepare and
file a registration statement on Form S-1 or Form S-3 if the Company is eligible
to use such form prior to effectiveness (the “Initial Registration Statement”)
with the SEC for the resale of the Registrable Shares. The Company shall use its
commercially reasonable efforts to (a) have the Initial Registration Statement
declared effective on or prior to the applicable Effectiveness Deadline, and
(b) cause the Initial Registration Statement to continue to be effective until
the expiration of the applicable Effectiveness Period. For avoidance of doubt,
the Company’s obligations hereunder shall include the filing of all amendments,
post-effective amendments and supplements to the Initial Registration Statement
and the prospectus used therein as may be necessary to keep such Initial
Registration Statement effective throughout the applicable Effectiveness Period
and comply with the Securities Act with respect to the disposition of all
Registrable Shares during such period, as required pursuant to Section 2.5(a).

(b) Liquidated Damages. If any Registration Statement (other than any
Registration Statement with respect to an Underwritten Registration) (i) is not
filed with the SEC on or prior to the applicable Filing Deadline, (ii) is not
declared effective by the SEC (or otherwise does not become effective) for any
reason on or prior to the applicable Effectiveness Deadline, or (iii) does not
remain effective for the applicable Effectiveness Period for any reason, (any
such failure or breach in clauses (i) through (iii) above being referred to as
an “Event,” and, the date on which such Event occurs being referred to as an
“Event Date”) then in addition to any other rights the Holders may have
hereunder or under applicable law, from the Event Date, for each day that the
Event continues, the Company shall pay the Holders with respect to such Event,
as liquidated damages and not as a penalty, an amount in cash equal to 0.25% of
the Holder’s Allocated Purchase Price per calendar month or portion thereof
prior to the cure of an Event (the “Liquidated Damages”). Notwithstanding the
foregoing, the maximum payment of Liquidated Damages to any Holder associated
with all Events in the aggregate shall not exceed 0.75% of the Holder’s
Allocated Purchase Price.



--------------------------------------------------------------------------------

(c) Waiver of Liquidated Damages. The Company may request a waiver of its
obligation to pay any Liquidated Damages pursuant to Section 2.1(b), which may
be granted or withheld by the consent of the Holders of a majority of the
Registrable Shares, taken as a whole, in their sole discretion. The Company’s
obligation to pay Liquidated Damages under Section 2.1(b) other than partial
Liquidated Damages owing but not yet paid shall terminate at such time as the
registration rights granted by this Agreement terminate in accordance with
Section 3.1.

(d) SEC Modification of Offering Size. If at any time the SEC takes the position
that the offering of some or all of the Registrable Shares on the Initial
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the Securities Act or requires any
Holder to be named as an “underwriter”, the Company shall use its commercially
reasonable efforts to persuade the SEC that the offering contemplated by the
Initial Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Holders is an “underwriter”. The Holders shall have the right to participate or
have their counsel participate in any meetings or discussions with the SEC
regarding the SEC’s position and to comment or have their counsel comment on any
written submission made to the SEC with respect thereto. No such written
submission shall be made to the SEC to which the Holders’ counsel reasonably
objects. In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2.1(d), the SEC refuses to
alter its position, the Company shall (i) remove from the Initial Registration
Statement such portion of the Registrable Shares objected to by the SEC (the
“Cut Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Shares as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Holder as an “underwriter” in such Initial Registration Statement
without the prior written consent of such Holder. Any cut-back imposed on the
Holders pursuant to this Section 2.1(d) shall be allocated among the Holders on
a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Holders otherwise agree. On or prior to the applicable Effectiveness
Deadline, the Company shall have one or more registration statements on Form S-1
or Form S-3, as applicable, declared effective covering the resale of the Cut
Back Shares (each an “Additional Registration Statement”). For the avoidance of
doubt, the Liquidated Damages described above shall not begin to accrue with
respect to such Cut Back Shares until after the applicable Effectiveness
Deadline.



--------------------------------------------------------------------------------

Section 2.2 Underwritten Registration.

(a) Request for Underwritten Registration. At any time after the date of this
Agreement, any Holder or group of Holders that, together with its or their
Affiliates, holds more than $50 million of the Registrable Shares (collectively,
a “Demanding Stockholder”) shall have the right to require the Company to file a
registration statement on Form S-1 or S-3, as applicable, or any similar form or
successor to such forms under the Securities Act, or any other appropriate form
under the Securities Act or the Exchange Act for an underwritten public offering
of all or part of its Registrable Shares (an “Underwritten Registration”), by
delivering to the Company written notice stating that such right is being
exercised, naming the Demanding Stockholder(s) whose Registrable Shares are to
be included in such registration, specifying the aggregate number of the
Demanding Stockholder’s Registrable Shares to be included in such registration
and, subject to Section 2.2(d) hereof, describing the intended method of
distribution thereof to the extent then known (a “Demand Request”). The
Demanding Stockholders hereunder shall collectively have the right to require up
to three (3) Underwritten Registrations under this Section 2.2(a) and the
Demanding Stockholders shall be limited to one Demand Request in any 365 day
period.

(b) Required Filing Date. Subject to Section 2.2(g), the Company shall file the
Registration Statement in respect of an Underwritten Registration as soon as
practicable and, in any event, within ninety (90) days after receiving a Demand
Request (the “Required Filing Date”) on any form for which the Company then
qualifies, and which form shall be available for the sale of the Registrable
Shares in accordance with the intended methods of distribution thereof, and
shall use commercially reasonable efforts to cause the same to be declared
effective by the SEC on or before the applicable Effectiveness Deadline.

(c) Shelf Registration. With respect to any Underwritten Registration, subject
to the availability of a registration statement on Form S-3 (or any successor
form), the Company shall, upon written request from a Demanding Stockholder,
agree to effect a registration of the Registrable Shares in a continuous
offering pursuant to Rule 415 under the Securities Act (or any successor rule)
(a “Shelf Registration”), and, thereafter, shall use commercially reasonable
efforts to cause such Registration Statement to be declared effective under the
Securities Act on or before the applicable Effectiveness Deadline.

(d) Selection of Underwriters. The offering of Registrable Shares pursuant to
such Underwritten Registration, including pursuant to a Shelf Registration,
shall be in the form of a “firm commitment” underwritten offering. The Demanding
Stockholders making such Demand Request shall select (i) the investment banking
firm or firms to manage the underwritten offering and (ii) counsel to the
Requesting Holders; provided that, in the case of clause (i), such selection
shall be subject to the consent of the Company, which consent shall not be
unreasonably withheld or delayed. No Holder may participate in any underwritten
registration pursuant to Section 2.2(a) unless such Holder (x) agrees to sell
such Holder’s Registrable Shares on the basis provided in any underwriting
agreement agreed upon by the Company and accepts the underwriters selected in
accordance with the procedures described in this Section 2.2(d), and
(y) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting agreement; provided that no such Holder shall be required
to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) such Holder’s
ownership of his, her or its Registrable Shares to be transferred free and clear
of all liens, claims, and encumbrances created by such Holder, (ii) such
Holder’s power and authority to effect such transfer, and (iii) such matters
pertaining to such Holder’s compliance with securities laws with respect to the
Registrable Shares as may be reasonably requested; provided, further that any
obligation of such Holder to indemnify any Person pursuant to any such
underwriting agreement shall be several, not joint and several, among such
Holders selling Registrable Shares, and such liability shall be limited to the
net amount received by such Holder from the sale of his, her or its Registrable
Shares pursuant to such Underwritten Registration (which amounts shall include
the amount of cash or the fair market value of any assets, including Common
Stock, received in exchange for the sale or exchange of such Registrable Shares
or that are the subject of a distribution), and the relative liability of each
such Holder shall be in proportion to such net amounts; provided, further that
this Section 2.2(d) shall not require any Holder of Registrable Shares to agree
to any lock up agreement, market standoff agreement or holdback agreement other
than those permitted by Section 2.4 hereof.



--------------------------------------------------------------------------------

(e) Rights of Nonrequesting Holders. Upon receipt of any Demand Request, the
Company shall promptly (but in any event within ten (10) days) give written
notice of such proposed Underwritten Registration to all other Holders of
Registrable Shares, who shall have the right, exercisable by written notice to
the Company within fifteen (15) days of their receipt of the Company’s notice,
to elect to include in such Underwritten Registration such portion of their
Registrable Shares as they may request, so long as such Registrable Shares are
proposed to be disposed of in accordance with the method or methods of
disposition requested pursuant to this Section 2.2. All Holders requesting to
have their Registrable Shares included in an Underwritten Registration in
accordance with the preceding sentence together with all Demanding Stockholders
shall be deemed to be “Requesting Holders” for purposes herein.

(f) Priority on Underwritten Registrations. No securities to be sold for the
account of any Person (including the Company), other than a Requesting Holder,
shall be included in an Underwritten Registration if the managing underwriters
shall advise the Company and the Requesting Holders in writing that the
aggregate amount of such securities requested to be included in any such
Underwritten Registration would have an Adverse Effect. Furthermore, if the
managing underwriters shall advise the Company and the Requesting Holders that,
even after exclusion of all securities of other Persons pursuant to the
immediately preceding sentence, the amount of Registrable Shares proposed to be
included in such Underwritten Registration by Requesting Holders is sufficiently
large to cause an Adverse Effect, the Registrable Shares of the Requesting
Holders to be included in such Underwritten Registration shall equal the number
of shares which the Requesting Holders are so advised can be sold in such
offering without an Adverse Effect and such shares shall be allocated pro rata
among the Requesting Holders on the basis of the number of Registrable Shares
requested to be included in such registration by each such Requesting Holder;
provided, that if the number of Registrable Shares owned by the Demanding
Stockholder to be included in the Underwritten Registration is less than 80% of
the number requested to be so included by such Demanding Stockholder, the
Demanding Stockholder may withdraw such Demand Request by giving notice to the
Company; if withdrawn, the Demand Request shall be deemed not to have been made
for all purposes of this Agreement and the Company shall pay all expenses of
such withdrawn Underwritten Registration in accordance with Section 2.7 hereof.
An Underwritten Registration shall not count as an Underwritten Registration
until the Registration Statement in connection with such offering has become
effective, and any Underwritten Registration shall not count as an Underwritten
Registration unless the Demanding Stockholder is able to register and sell at
least 80% of the Registrable Shares requested to be included by such Demanding
Stockholder in such Underwritten Registration.



--------------------------------------------------------------------------------

(g) Deferral of Filing. The Company may defer the filing (but not the
preparation) of a Registration Statement required by this Section 2.2 until
after the Required Filing Date (i) for a period not to exceed one hundred eighty
(180) days, if, at the time the Company receives the Demand Request, there
exists a Material Disclosure Event, or (ii) for a period not to exceed one
hundred eighty (180) days, if at the time the Company receives the Demand
Request, the Board determines in its reasonable judgment that such Underwritten
Registration would (A) materially interfere with a significant acquisition,
corporate organization or other similar transaction involving the Company or
(B) render the Company unable to comply with requirements under the Securities
Act or Exchange Act. A deferral of the filing of a Registration Statement
pursuant to this Section 2.2(g) shall be lifted, and the requested Registration
Statement shall be filed forthwith, if, in the case of a deferral pursuant to
clause (i) of the preceding sentence, the Material Disclosure Event is disclosed
or terminated, or, in the case of a deferral pursuant to clause (ii)(A) of the
preceding sentence, the acquisition, corporate organization or similar
transaction is abandoned, or, in the cause of a deferral pursuant to clause
(ii)(B) of the preceding sentence, such Underwritten Registration would no
longer render the Company unable to comply with the requirements under the
Securities Act or the Exchange Act. In order to defer the filing of a
Registration Statement pursuant to this Section 2.2(g), the Company shall
promptly (but in any event within ten (10) days), upon determining to seek such
deferral, deliver to each Requesting Holder a certificate signed by an executive
officer of the Company stating that the Company is deferring such filing
pursuant to this Section 2.2(g), a general statement of the reason for such
deferral and an approximation of the anticipated delay. Within twenty (20) days
after receiving such certificate, the Demanding Stockholder may withdraw such
Demand Request by giving notice to the Company; if withdrawn, the Demand Request
shall be deemed not to have been made for all purposes of this Agreement and the
Company shall pay all expenses of such withdrawn Underwritten Registration in
accordance with Section 2.7 hereof. The Company may defer the filing of a
particular Registration Statement pursuant to this Section 2.2(g) only once in
any consecutive twelve (12)-month period; provided that any deferral pursuant to
this Section 2.2(g) shall be deemed to be a “Suspension Period” for purposes of
Section 2.6 and shall be subject to the limitations and obligations during
Suspension Periods set forth in Section 2.6. Each Holder agrees to keep
confidential the fact that the Company has exercised its rights under this
Section 2.2(g) and all facts and circumstances relating to such exercise until
such information is made public by the Company.



--------------------------------------------------------------------------------

(h) Withdrawal and Cancellation. Any Requesting Holder may withdraw its
Registrable Shares from an Underwritten Registration at any time prior to
effectiveness of the related Registration Statement and any Demanding
Stockholder shall have the right to cancel a proposed Underwritten Registration
of Registrable Shares pursuant to this Section 2.2(h). Upon such cancellation,
the Company shall cease all efforts to secure registration and such Underwritten
Registration shall not be counted as an Underwritten Registration under this
Agreement for any purpose so long as the Demanding Stockholder pays all expenses
(including the expenses of the Company) of such cancelled Underwritten
Registration.

(i) Inclusion of Other Securities. In any Underwritten Registration requested
pursuant to this Section 2.2, the Company shall not be permitted to register
securities other than Registrable Shares for sale for the account of any Person
(including the Company), unless permitted to do so by the written consent of the
Holders of a majority of the Registrable Shares to be sold in such Underwritten
Registration.

Section 2.3 SEC Registration Statements.

In the event that the Company becomes eligible to use Form S-3 (or any successor
form) after any Registration Statement has become effective, the Company may, or
at the request of the Holders of at least a majority of the Registrable Shares,
shall convert all such Registration Statements on Form S-1 into Registration
Statements on Form S-3 pursuant to Rule 429 under the Securities Act. The
Company shall use commercially reasonable efforts to become and remain eligible
to use Form S-3.

All Registration Statements shall comply with applicable requirements of the
Securities Act, and, together with each prospectus included, filed or otherwise
furnished by the Company in connection therewith, shall not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

Section 2.4 Holdback Agreements.

(a) The Company agrees (i) not to effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, except pursuant to Excluded Registrations,
during the seven (7) days prior to the effective date of any Registration
Statement and thereafter until the date on which all of the Registrable Shares
subject to such Registration Statement have been sold (not to exceed ninety
(90) days, as required by the underwriters managing the offering, subject to one
extension of no more than seventeen (17) days if required by the underwriters
managing the offering in connection with NASD Rule 2711(f) or any similar or
successor provision) and (ii) if requested by the managing underwriters, to use
reasonable efforts to cause each director and executive officer to agree not to
effect any public sale or distribution (including sales pursuant to Rule 144) of
any such securities during such period (except as part of an Underwritten
Registration, if otherwise permitted); provided that the foregoing described
holdback shall not apply to the extent that the managing underwriters of such
offering otherwise agree or, in the event a Registration Statement does not
relate to an Underwritten Registration with respect to clause (i), if the
holders of a majority of such Registrable Shares consent thereto.



--------------------------------------------------------------------------------

(b) If any Holders of Registrable Shares notify the Company in writing that they
intend to effect an Underwritten Registration registered pursuant to a Shelf
Registration, the Company agrees (i) not to effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for its equity securities, except pursuant to
Excluded Registrations, during the seven (7) days prior to and during the ninety
(90)-day period beginning on the filing of the prospectus supplement with
respect to such offering (not to exceed ninety (90) days, as required by the
underwriters managing the offering, subject to one extension of no more than
seventeen (17) days if required by the underwriters managing the offering in
connection with NASD Rule 2711(f) or any similar or successor provision); and
(ii) if requested by the managing underwriters, to use reasonable efforts to
cause each director and executive officer to agree not to effect any public sale
or distribution (including sales pursuant to Rule 144) of any such securities
during such period (except as part of such Underwritten Registration, if
otherwise permitted); provided that the foregoing described holdback shall not
apply to the extent that the managing underwriters of such offering otherwise
agree.

(c) Each Holder of Registrable Shares agrees, in the event of an underwritten
offering by the Company (whether for the account of the Company or otherwise),
not to effect any public sale or distribution of any Registrable Shares, or any
securities convertible into or exchangeable or exercisable for Registrable
Shares, including any sale pursuant to Rule 144 (except as part of such
underwritten offering), during the seven (7) days prior to and ending up to
ninety (90) days after the date of the final prospectus; provided that the
duration of the foregoing restriction shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the officers
or directors or any other holder of Common Stock of the Company on whom a
restriction is imposed in connection with such public sale and distribution;
provided however, that the restrictions set forth in this Section 2.4(c) shall
not apply with respect to a Holder that owns less than $10 million of
Registrable Shares based on the Allocated Purchase Price of such Holder; and
provided, further, that after a Qualified Public Offering, any Holder, upon
notice to the Company that such Holder wishes to surrender such Holder’s rights
under the Agreement, shall, upon such notice, no longer be subject to the
obligations imposed by this Agreement, including this Section 2.4(c).



--------------------------------------------------------------------------------

Section 2.5 Registration Procedures. The Company shall use commercially
reasonable efforts to effect the registration and the sale of such Registrable
Shares in accordance with the terms hereof, and pursuant thereto the Company
shall as expeditiously as possible, but subject to the other provisions of this
Agreement:

(a) prepare and file with the SEC by the applicable Filing Deadline or the
Required Filing Date, as applicable, each Registration Statement on the
appropriate form under the Securities Act with respect to such Registrable
Shares as required or permitted in accordance with the terms of this Agreement
and use commercially reasonable efforts to cause such Registration Statement to
become effective by the applicable Effectiveness Deadline, and to remain
continuously effective throughout the applicable Effectiveness Period, prepare
and file with the SEC such amendments, post-effective amendments, and
supplements to each Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective
throughout the applicable Effectiveness Period and comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Shares
during such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement; provided that as far
in advance as practicable before filing any such Registration Statement or any
amendment or supplement to such Registration Statement, the Company shall
furnish to the selling Holders copies of reasonably complete drafts of all such
documents prepared to be filed (including exhibits and documents that are to be
incorporated by reference into the Registration Statement, amendment or
supplement), and any such Holder shall have the opportunity to provide comments
to any information contained therein and the Company shall make any corrections
or other amendments reasonably requested by such Holder with respect to such
information prior to filing any such Registration Statement, amendment or
supplement;

(b) furnish without charge to each Holder selling Registrable Shares and the
underwriters, if any, of the securities being registered such number of copies
of each Registration Statement, each amendment and supplement thereto, the
prospectus included in such Registration Statement (including each preliminary
prospectus and any summary prospectus), any documents incorporated by reference
therein and such other documents as such Holder or underwriters may reasonably
request in order to facilitate the disposition of the Registrable Shares owned
by such Holder or the sale of such securities by such underwriters (it being
understood that, subject to this Section 2.5 and the requirements of the
Securities Act and applicable state securities laws, the Company consents to the
use of the prospectus and any amendment or supplement thereto by each such
Holder and the underwriters in connection with the offering and sale of the
Registrable Shares covered by the Registration Statement of which such
prospectus, amendment or supplement is a part);

(c) use commercially reasonable efforts to register or qualify such Registrable
Shares under such other securities or “blue sky” laws of such jurisdictions as
any Holder thereof or any managing underwriters reasonably request; use
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the applicable Effectiveness Period;
and do any and all other acts and things which may be reasonably necessary or
advisable to enable each such Holder to consummate the disposition of the
Registrable Shares owned by such Holder in such jurisdictions; provided that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph, (ii) subject itself to taxation in any such jurisdiction where it
is not at such time so subject, or (iii) consent to general service of process
in any such jurisdiction where it is not at such time so subject;



--------------------------------------------------------------------------------

(d) promptly notify each Holder of such Registrable Shares and each underwriter,
if any, in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of the issuance by any state securities or other regulatory authority of
any order suspending the qualification or exemption from qualification of any of
the Registrable Shares under state securities or “blue sky” laws or the
initiation or threat of initiation of any proceedings for that purpose; and
(iii) if such Registration Statement or related prospectus, at the time it or
any amendment thereto became effective or at any time such prospectus is
required to be delivered under the Securities Act, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, upon the
discovery by the Company of such material misstatement or omission or of the
happening of any event as a result of which the Company believes there would be
such a material misstatement or omission; provided that, in the case of clause
(iii), promptly after delivery of such notice, the Company shall, as the case
may be, (x) prepare and file with the SEC a post-effective amendment to such
Registration Statement and use commercially reasonable efforts to cause such
amendment to become effective so that such Registration Statement, as so
amended, shall not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (y) prepare and
furnish a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of such Registrable Shares, such prospectus shall
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(e) permit (i) any selling Holder that, in such Holder’s reasonable judgment,
may be deemed to be an underwriter or a controlling person of the Company (in
each case, within the meaning of the Securities Act) and (ii) any selling Holder
holding, or representing Holders of, a majority of the Registrable Shares
included in such Registration Statement, to participate in the preparation of
such Registration Statement or related prospectus and reasonably incorporate any
information about such Holder furnished to the Company by such Holder that, in
the reasonable judgment of the Company, should be included;

(f) make reasonably available senior management of the Company, as selected by
the Holders of a majority of the Registrable Shares included in such
registration, to assist in the marketing of the Registrable Shares covered by
such registration, including the participation of such members of the Company’s
senior management in road show presentations and other customary marketing
activities, including “one on one” meetings with prospective purchasers of the
Registrable Shares to be sold in an Underwritten Registration and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto, in each case
to the same extent as if the Company were engaged in a primary registered
offering of its capital stock; provided that such assistance does not unduly
interfere with the normal operations of the Company in the ordinary course of
business, consistent with past practice;



--------------------------------------------------------------------------------

(g) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, including the Securities Act and the Exchange
Act, and make generally available to the Company’s security holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder, as soon as reasonably practicable, but no later than thirty
(30) days after the end of the twelve (12)-month period beginning with the first
day of the Company’s first fiscal quarter commencing after the effective date of
a Registration Statement, which earnings statement shall cover said twelve
(12)-month period; provided that such requirement shall be deemed satisfied if
the Company timely files complete and accurate information on Forms 10-Q, 10-K
and 8-K under the Exchange Act as required thereby and otherwise complies with
Rule 158 under the Securities Act;

(h) in the case of an Underwritten Registration, if requested by the managing
underwriters or any selling Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriters or such selling Holder reasonably requests to be included therein,
including with respect to the Registrable Shares being sold by such selling
Holder, the purchase price being paid therefor by the underwriters and with
respect to any other terms of the underwritten offering of the Registrable
Shares to be sold in such offering, and promptly make all required filings of
such prospectus supplement or post-effective amendment;

(i) cooperate with the selling Holders and the managing underwriters to
facilitate the timely preparation and delivery of certificates representing
Registrable Shares sold under any Registration Statement, which certificates
shall not bear any restrictive legends unless required under applicable law, and
enable such Registrable Shares to be in such denominations and registered in
such names as the managing underwriters or such selling Holders may request and
keep available and make available to the Company’s transfer agent prior to the
effectiveness of such Registration Statement a supply of such certificates;

(j) promptly make available for inspection by any selling Holder and any
underwriter participating in any disposition pursuant to any Registration
Statement, and any attorney, accountant or other agent or representative
retained by any such selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement; provided that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the Registration Statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (j) if (i) the Company reasonably determines
in good faith, after consultation with outside counsel, that to do so would
cause the Company to forfeit an attorney-client privilege that was applicable to
such information or (ii) if either (A) the Company has requested and been
granted from the SEC confidential treatment of such information contained in any
filing with the SEC or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (ii) such selling Holder requesting such
information agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further that each selling
Holder agrees that it shall, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential;



--------------------------------------------------------------------------------

(k) furnish to each selling Holder and underwriter, if any, copies of (i) an
opinion or opinions of counsel to the Company and updates thereof covering the
matters customarily covered in opinions requested in underwritten offerings and
(ii) a comfort letter or comfort letters and updates thereof from the Company’s
independent public accountants, each in customary form and covering such matters
of the type customarily covered by comfort letters to underwriters in connection
with underwritten offerings;

(l) cause the Registrable Shares included in any Registration Statement to be
listed on each securities exchange or quotation system, if any, on which similar
securities issued by the Company are then listed or quoted;

(m) provide a transfer agent and registrar for all Registrable Shares registered
hereunder not later than the effective date of the Registration Statement
related thereto;

(n) use commercially reasonable efforts to cause Registrable Shares covered by
such Registration Statement to be registered with or approved by such other
Governmental Authorities as may be necessary to enable the sellers thereof to
consummate the disposition of such Registrable Shares;

(o) notify each selling Holder promptly of any written comments by the SEC or
any request by the SEC for the amending or supplementing of such Registration
Statement or prospectus or for additional information;

(p) if applicable, enter into an underwriting agreement for such offering, such
agreement to contain such representations and warranties by the Company and such
other terms and provisions as are customarily contained in underwriting
agreements with respect to that offering, including indemnities and contribution
to the effect and to the extent provided in Section 2.8 and the provision of
opinion of counsel and accountants’ letters to the effect and to the extent
provided in Section 2.5(k) and enter into any other such customary agreements
and take all such other actions as the Holders of a majority of the Registrable
Shares covered by the Registration Statement or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Shares. The selling Holders shall be parties to any such
underwriting agreement, and the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such selling Holders;



--------------------------------------------------------------------------------

(q) make every reasonable effort to prevent the entry of any order suspending
the effectiveness of the Registration Statement and, in the event of the
issuance of any such stop order, or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any security
included in such Registration Statement for sale in any jurisdiction, the
Company shall use commercially reasonable efforts promptly to obtain the
withdrawal of such order;

(r) provide a CUSIP number for all Registrable Shares not later than the
effective date of the Registration Statement with respect thereto;

(s) in connection with an Underwritten Registration, make such representations
and warranties to the selling Holders of such Registrable Shares and the
underwriters with respect to the Registrable Shares and the Registration
Statement as are customarily made by issuers to underwriters in primary
underwritten offerings and deliver such documents and certificates as may be
reasonably requested by each seller of Registrable Shares covered by the
Registration Statement and by the underwriters to evidence compliance with such
representations and warranties and with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Company;

(t) advise each selling Holder, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance or threat of issuance of any stop order by
the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;

(u) upon request and subject to appropriate confidentiality obligations, furnish
to each selling Holder copies of any and all transmittal letters or other
correspondence with the SEC or any other Governmental Authority relating to such
offering of Registrable Shares; and

(v) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Shares by
reason of the limitations set forth in Regulation M of the Exchange Act.



--------------------------------------------------------------------------------

Section 2.6 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Shares that, upon receipt of any notice (a “Suspension Notice”) from
the Company of the happening of any Material Disclosure Event, such Holder shall
promptly discontinue such Holder’s disposition of Registrable Shares until such
Holder’s receipt of the copies of the supplemented or amended prospectus, or
until it is advised in writing by the Company (the “Advice”) that the use of the
prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the prospectus, and,
if so directed by the Company, such Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Shares current at the time of receipt
of such notice. In the event the Company shall give any Suspension Notice, the
applicable Effectiveness Period relating to the disposition of such Registrable
Shares shall be extended by the number of days during the period from and
including the date of the giving of the Suspension Notice to and including the
date when each seller of Registrable Shares covered by such Registration
Statement shall have received the copies of the supplemented or amended
prospectus or the Advice (such period, a “Suspension Period”). The Company shall
use commercially reasonable efforts and take such actions as are reasonably
necessary to render the Advice as promptly as practicable and shall as promptly
as practicable after the expiration of the Suspension Period prepare a
post-effective amendment or supplement to the Registration Statement or the
prospectus or any document incorporated therein by reference, or file any
required document so that, as thereafter delivered to purchasers of the
Registrable Shares included therein, the prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding anything herein to the contrary, the
Company shall not be entitled to more than two (2) Suspension Periods during any
consecutive twelve (12)-month period, which Suspension Periods shall have
durations of not more than one hundred twenty (120) days in the aggregate;
provided that a Suspension Period shall automatically expire upon the public
disclosure of the information to which the Material Disclosure Event relates.

Section 2.7 Registration Expenses. Except as specifically set forth elsewhere in
this Agreement, the Company shall pay all reasonable, out-of-pocket fees and
expenses incident to any registration of the Registrable Shares hereunder,
including all expenses incident to the Company’s performance of or compliance
with this Article 2, all registration and filing fees, all internal fees and
expenses of the Company (including any allocation of salaries of employees of
the Company or any of its Subsidiaries or other general overhead expenses of the
Company and its Subsidiaries or other expenses related to the preparation of
financial statements or other data normally prepared by the Company and its
Subsidiaries in the ordinary course of business and expenses of its officers and
employees performing legal or accounting duties), all fees and expenses
associated with filings required to be made with any applicable Governmental
Authority, as may be required by the rules and regulations of such Governmental
Authority, fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the Registrable Shares), rating agency fees, printing
expenses (including expenses of printing certificates for the Registrable Shares
in a form eligible for deposit with Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by a Holder of
Registrable Shares), messenger, duplicating, distribution and delivery expenses,
the expense of any annual audit or quarterly review, the expense of any
liability insurance, the fees and expenses incurred in connection with any
listing or quotation of the Registrable Shares, fees and expenses of counsel for
the Company and fees and expenses of its independent certified public
accountants (including the expenses of any special audit or “cold comfort”
letters required by or incident to such performance), the fees and expenses of
any special experts retained by the Company in connection with such registration
and the reasonable fees and expenses of any one (1) counsel for all Holders
participating in such registration shall be paid for by the Company, which
counsel shall be selected by the Holders of a majority of the Registrable
Shares. Any underwriting discounts, commissions, fees or stock transfer taxes
attributable to the sale of the Registrable Shares shall be borne by the Holders
pro rata on the basis of the number of shares so registered whether or not any
Registration Statement becomes effective, and the fees and expenses of any
counsel, accountants, or other persons retained or employed by any Holder (other
than as set forth in the preceding sentence) shall be borne by such Holder.



--------------------------------------------------------------------------------

Section 2.8 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by applicable law, each seller of Registrable Shares, its Affiliates
and their respective employees, advisors, agents, representatives, successors,
stockholders, partners, members, officers, and directors, each other Person who
participates as an underwriter, broker or dealer in any offering or sale of
securities and each other Person who controls such seller or any such
participating Person (within the meaning of the Securities Act or the Exchange
Act) and any agent or investment advisor thereof (collectively, the “Holder
Covered Persons”) against, and reimburse, (i) any and all losses, claims,
damages, liabilities and expenses, joint or several (including reasonable
attorneys’ fees and disbursements, other than to the extent limited by
Section 2.8(c) and (d)), (x) based upon, arising out of, related to or resulting
from any untrue or alleged untrue statement of a material fact contained in any
Registration Statement or any amendment thereto, or any document incorporated by
reference therein, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and (y) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
prospectus, preliminary prospectus, Disclosure Package or Issuer Free Writing
Prospectus or any amendment or supplement thereto, or any document incorporated
by reference therein, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; (ii) any and
all losses, claims, damages, liabilities and expenses whatsoever, as incurred,
to the extent of the aggregate amount paid in settlement of any litigation or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission; and (iii) any and all costs and expenses (including reasonable fees
and disbursements of counsel) as may be reasonably incurred in investigating,
preparing, or defending against any litigation, or investigation or proceeding
by any governmental agency or body, commenced or threatened, or any claim
whatsoever based upon, arising out of, related to or resulting from any such
untrue statement or omission or alleged untrue statement or omission, or such
violation of the Securities Act or the Exchange Act, to the extent that any such
expense or cost is not paid under clauses (i) or (ii) above; except (A) insofar
as any such statements or omissions are caused by or contained in written
information furnished to the Company by such seller or any Holder Covered Person
specifically for inclusion in such Registration Statement, prospectus,
preliminary prospectus, Disclosure Package, Issuer Free Writing Prospectus,
amendment or supplement thereto or (B) to the extent that any loss, claim,
damage, liability or expense is incurred by a seller of Registrable Shares as a
result of selling such Registrable Shares during a Suspension Period.



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement or prospectus in which a
seller of Registrable Shares is participating pursuant to this Article 2, each
such seller shall furnish to the Company such written information and affidavits
regarding such seller, the Registrable Shares and the intended distribution
thereof as the Company reasonably requests for use in connection with any such
Registration Statement or prospectus and as shall be reasonably required in
connection with any registration, qualification or compliance required in
connection with this Article 2 and, to the fullest extent permitted by
applicable law, each such seller shall indemnify the Company, and its officers
and directors and each other Person who controls the Company (within the meaning
of the Securities Act or the Exchange Act) and any of its or their respective
officers, directors, employees, agents, representatives, successors, members,
stockholders and partners (the “Company Covered Persons”) against any and all
losses, claims, damages, liabilities and expenses, joint or several (including
reasonable attorneys’ fees and disbursements, other than to the extent limited
by Section 2.8(c) and (d)), (x) based upon, arising out of, related to or
resulting from any untrue or alleged untrue statement of a material fact
contained in any Registration Statement or any amendment thereto, or any
document incorporated by reference therein, or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (y) based upon, arising out of, related
to or resulting from any untrue or alleged untrue statement of a material fact
contained in any prospectus, preliminary prospectus, Disclosure Package or
Issuer Free Writing Prospectus or any amendment or supplement thereto, or any
document incorporated by reference therein, or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, but, in the case of either (x) or (y), only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any written information furnished by such seller or any Holder
Covered Person specifically stating that it has been provided for inclusion in
such Registration Statement, prospectus, preliminary prospectus, Disclosure
Package or Issuer Free Writing Prospectus or amendment or supplement thereto, or
document incorporated by reference therein; provided that the obligation to
indemnify shall be several, not joint and several, among such sellers of
Registrable Shares, and the liability of each such seller of Registrable Shares
shall be in proportion to, and shall be limited to, the net amount of proceeds
received by such seller from the sale of Registrable Shares pursuant to such
Registration Statement.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided that the failure to give such notice shall not
limit the rights of such Person or relieve the indemnifying party from any
liability that it may have under subsection (a) and (b) above unless and only to
the extent that failure to give such notice materially prejudices the
indemnifying party; and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and any indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim at the expense of such indemnified person, unless
(x) the indemnifying party has agreed to pay such fees or expenses or (y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party when permitted hereunder, the indemnified
party shall be entitled to assume and control such defense and to settle and
agree to pay in full such claim without the consent of the indemnifying party
without prejudice to the ability of the indemnified party to enforce its claim
for indemnification against the indemnifying party hereunder.



--------------------------------------------------------------------------------

(d) Except as otherwise provided in the preceding paragraph, the indemnifying
party shall not be subject to any liability for any settlement made by the
indemnified party without its consent, which consent shall not be unreasonably
withheld or delayed. If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim (i) unless (A) such settlement or
compromise contains a full and unconditional release of the indemnified party
and (B) such settlement or compromise does not include any statement as to, or
any admission of, fault, culpability or a failure to act by or on behalf of the
indemnified party or (ii) if such settlement or compromise provides for
injunctive or other non-monetary relief, in each case, unless the indemnified
party otherwise consents in writing. An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim shall not be obligated to
pay the fees and expenses of more than one (1) counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party, a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the reasonable fees and disbursements of such additional counsel or
counsels.

(e) Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.8(a) or Section 2.8(b) are unavailable or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) (i) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party and the indemnified party from the offering of Registrable
Shares (taking into account the portion of the proceeds of the offering realized
by each such party, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, or provides a lesser sum to the indemnified party
than the amount hereinafter calculated in this clause (ii), in such proportion
as is appropriate not only to reflect the relative benefits referred to in
clause (i), but also the relative fault of the indemnifying party and the
indemnified party, respectively, in connection with the actions or omissions
that resulted in the losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying



--------------------------------------------------------------------------------

party or indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8(e) were determined by pro rata allocation (even if
the Holders or any underwriters or all of them were treated as one (1) entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.8(e). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to above shall be deemed to include (subject to any limitation set
forth thereon) any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or, except as provided in
Section 2.8(c) and (d), defending any such action, proceeding or claim.
Notwithstanding the provisions of this Section 2.8(e), no Holder shall be
required to contribute an amount greater than the dollar amount by which the net
proceeds received by such Holder with respect to the sale of any Registrable
Shares exceeds the amount of damages that such Holder has otherwise been
required to pay by reason of any and all untrue or alleged untrue statements of
material fact or omissions or alleged omissions of material fact made in any
Registration Statement, prospectus or preliminary prospectus or any amendment or
supplement thereto, or any document incorporated by reference therein, related
to such sale of Registrable Shares. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations in this Section 2.8(e) to
contribute shall be several in proportion to the amount of Registrable Shares
registered by them and not joint and several. If indemnification is available
under this Section 2.8, the indemnifying parties shall indemnify each
indemnified party to the fullest extent provided in Section 2.8(a) and
Section 2.8(b) without regard to the relative fault of said indemnifying party
or indemnified party or any other equitable consideration provided for in this
Section 2.8(e) subject, in the case of the Holders, to the limits set forth in
Section 2.8(b).

(f) The indemnification and contribution provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, or controlling Person
of such indemnified party and shall survive the transfer of securities and the
termination of this Agreement. The provisions of this Section 2.8 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

(g) As used in this Section 2.8, the terms “officers” and “directors” shall
include the direct or indirect partners, members or managers of Holders of
Registrable Shares that are partnerships or limited liability companies, as the
case may be.



--------------------------------------------------------------------------------

Section 2.9 Transfer of Registration Rights. Provided that the Company is given
prompt written notice by the Holder of Registrable Shares of any transfer of
Registrable Shares by such Holder of Registrable Shares stating the name and
address of the transferee of such Registrable Shares and identifying the
securities with respect to which the rights under this Article 2 are being
assigned, the rights of such Holder of Registrable Shares under this Article 2
may be transferred in whole or in part at any time to any such transferee, so
long as such transfer of securities is in accordance with all applicable state
and federal securities laws and regulations, with the Company’s Amended and
Restated Certificate of Incorporation (as the same may be amended from time to
time), with this Agreement and the provisions of any other instruments executed
by and among each of the parties hereto (including the Common Stock Purchase
Agreement), and such transferee agrees in writing to be bound by the terms of
this Agreement by executing and delivering a Joinder Agreement in the form of
Exhibit A hereto (the “Joinder Agreement”). The Company shall be responsible for
the expenses of registration in accordance with Section 2.7 of any transferee or
assignee pursuant to this Section 2.9 to the same extent as the original
transferor.

Section 2.10 Rule 144. The Company shall timely file (taking into account all
valid extensions) the reports required to be filed by it under the Securities
Act and the Exchange Act (or, if the Company is not required to file such
reports, shall, upon the request of the Holders, make publicly available
information substantially similar to the type of information that would be
required if the Company was subject to rules under the Securities Act and the
Exchange Act) and shall use commercially reasonable efforts to take such further
action as the Holders may reasonably request, in each case to the extent
required from time to time to enable the Holders to sell Common Stock without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144. Upon the reasonable request of any Holder, the Company
shall deliver to such parties a written statement as to whether it has complied
with such requirements, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested by any Holder in availing itself of any rule or
regulation of the SEC permitting the selling of any the securities without
registration and shall, at its expense, forthwith upon the request of any such
Holder, deliver to such Holder a certificate, signed by the Company’s principal
financial officer, stating (a) the Company’s name, address and telephone number
(including area code), (b) the Company’s Internal Revenue Service identification
number, (c) the Company’s SEC file number, (d) the number of shares of each
class of capital stock outstanding as shown by the most recent report or
statement published by the Company, and (e) whether the Company has filed the
reports required to be filed under the Exchange Act for a period of at least
ninety (90) days prior to the date of such certificate and has filed the most
recent annual report required to be filed thereunder.

Section 2.11 Preservation of Rights.

(a) Notwithstanding anything herein to the contrary, the registration rights
contemplated hereby will not be more favorable in any material respect than or
otherwise inconsistent with the registration rights granted to the “Holders”
under the Company’s Registration Rights Agreement dated August 31, 2012 and such
“Holders” shall be treated pari passu or with priority with respect to the
Holders hereunder and have priority over the Holders hereunder.

(b) From and after the date of this Agreement, the Company shall not (a) enter
into any agreement with any Holder or prospective holder of any securities of
the Company providing for the granting to the holder of registration rights that
are more favorable in any material respect than or are otherwise inconsistent
with the rights granted hereunder and which does not expressly provide that the
Holders in this Agreement shall be treated pari passu or with priority with
respect to such other holders have priority over such new holders of securities
of the Company in any subsequent registration statement or (b) with respect to
its securities, enter into any agreement or arrangement, take any action, or
permit any change to occur that violates or subordinates the rights expressly
granted to the Holders in this Agreement.



--------------------------------------------------------------------------------

Section 2.12 Applicability of Rights to Holders in the Event of an Acquisition.
In the event the Company merges into, consolidates with, sells substantially all
of its assets to or otherwise becomes an Affiliate of a Person pursuant to a
transaction or series of related transactions in which Holders or the respective
members, partners or shareholders, as applicable, of the Holders receive equity
securities of such Person (or of any Affiliate of such Person) in exchange for
shares of Common Stock held by such Holders, all of the rights of the Holders
set forth in this Agreement shall continue in full force and effect and shall
apply to the Person the equity securities of which are received by such Holders
pursuant to such transaction or series of related transactions. The Company
agrees that the Company shall not enter into any agreement that has the effect
set forth in the first clause of the preceding sentence unless such Person
agrees to be bound by the foregoing provision.

Section 2.13 Deemed Underwriters. To the extent that, in connection with a
registration of any of the Registrable Shares under the Securities Act pursuant
to Section 2.1, any selling Holder is deemed to be an underwriter of Registrable
Shares pursuant to any SEC comments or policies, the Company agrees that (1) the
indemnification and contribution provisions contained in Section 2.8 shall be
applicable to the benefit of such selling Holder in its role as deemed
underwriter in addition to its capacity as Holder and (2) such selling Holder
shall be entitled to conduct the due diligence which it would normally conduct
in connection with an offering of securities registered under the Securities
Act, including receipt of customary opinions and comfort letters.

Section 2.14 Cooperation by Holders. Each selling Holder agrees to furnish to
the Company a completed questionnaire (a “Selling Securityholder Questionnaire”)
not later than five (5) Business Days following the date on which such Holder
receives the form of Selling Securityholder Questionnaire with respect to any
Registration Statement. A Holder shall provide to the Company all such
information, including information regarding such Holder and the distribution
proposed by such Holder, and all such materials, including a Selling
Securityholder Questionnaire and updates thereto, as may be requested, and take
all such action, in each case as may be required or reasonably requested in
order to permit the Company to comply with all applicable requirements of the
Securities Act, the Exchange Act and any applicable regulatory or
self-regulatory authority and the obligations and requirements of this
Agreement, such provision of information and materials to be a condition
precedent to the obligations of the Company pursuant to this Agreement to
register the Registrable Shares held by such Holder.



--------------------------------------------------------------------------------

ARTICLE III

TERMINATION

Section 3.1 Termination. The registration rights granted by this Agreement shall
terminate upon the earlier to occur of the following (a) the Holders have sold
all of the Registrable Shares, (b) all of the Registrable Shares covered by a
Registration Statement may be sold by the Holders without volume restrictions
pursuant to Rule 144 of the Securities Act or (c) the third anniversary of the
effective date of the Registration Statement. This Agreement may be terminated
at any time by the written agreement of holders of at least 75% of all
Registrable Shares then outstanding.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Whole Agreement. This Agreement, together with the Commitment Letter
and the Common Stock Purchase Agreement, constitute the entire agreement among
the parties hereto and thereto with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof (other than the non-disclosure and confidentiality agreements, if any,
between the Company and the Holders signed in anticipation of an equity
financing in the Company); provided, that in the event of any conflict or
ambiguity between the terms of the Commitment Letter and the terms of this
Agreement, the terms of this Agreement shall control.

Section 4.2 Successors and Assigns. Except as otherwise provided herein, no
party hereto may assign, directly or indirectly, by operation of law or
otherwise, any of its respective rights or delegate any of its responsibilities,
liabilities or obligations under this Agreement, without the prior written
consent of each other party hereto.

Section 4.3 Amendment and Waiver. Except as otherwise provided herein and other
than as a result of the execution and delivery of a Joinder Agreement, no
amendment, alteration or modification of this Agreement or waiver of any
provision of this Agreement shall be effective against the Company or the
Holders unless such amendment, alteration, modification or waiver is approved in
writing by the Company and the Holders of a majority of the Registrable Shares;
provided, however, that no amendment, alteration, modification or waiver of the
rights of any Holder may be made without such Holder’s prior written consent if
such amendment, alteration, modification or waiver would have an Adverse Effect
on such Holder’s rights under this Agreement. The failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
such provision and shall not affect the right of such party thereafter to
enforce each provision of this Agreement in accordance with its terms.



--------------------------------------------------------------------------------

Section 4.4 Severability. If any provision of this Agreement, including any
phrase, sentence, clause, Section or subsection, is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever. If any
provision of this Agreement shall be adjudged to be excessively broad as to
duration, geographical scope, activity or subject, the parties hereto intend
that such provision shall be deemed modified to the minimum degree necessary to
make such provision valid and enforceable under applicable law and that such
modified provision shall thereafter be enforced to the fullest extent possible.

Section 4.5 Remedies. The Parties agree that money damages or another remedy at
law would not be a sufficient or adequate remedy for any breach or violation of,
or a default under, this Agreement by them and that, in addition to all other
remedies available to them, each of them shall be entitled to an injunction
restraining such breach, violation or default or threatened breach, violation or
default and to any other equitable relief including specific performance without
bond or other security being required.

Section 4.6 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
Parties (including any permitted transferees that hereafter become Parties in
accordance with Section 2.9) to this Agreement, or any of their respective
successors and permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or provision contained herein.

Section 4.7 Counterparts. This Agreement may be executed in several counterparts
(including by facsimile, .pdf or other electronic transmission), each of which
shall be deemed an original and all of which shall together constitute one and
the same instrument.

Section 4.8 Notices

(a) Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

 

  (i) in writing in English; and

 

  (ii) delivered by hand, fax, email or other electronic transmission,
registered post or by courier using a nationally recognized overnight delivery
or courier company.

(b) Notices to the Company shall be sent to at the following address, or such
other person or address as the Company may notify to the stockholders from time
to time:

 

  •   Par Petroleum Corporation

 

  •   800 Gessner Road, Suite 875

 

  •   Houston, Texas 77024

 

  •   Facsimile: (832) 565-1207

 

  •   Attention: Brice Tarzwell

 

  •   Email: btarzwell@txnenergy.com

 

  •                       



--------------------------------------------------------------------------------

  •   with copies to:

 

  •                       

 

  •   Porter Hedges LLP

 

  •   1000 Main Street, 36th Floor

 

  •   Houston, Texas 77002

 

  •   Facsimile: (713) 228-1331

 

  •   Attention: E. James Cowen

 

  •   E-mail: jcowen@porterhedges.com

 

  •                       

 

  •   Neal, Gerber & Eisenberg LLP

 

  •   2 N. LaSalle Street, Suite 1700

 

  •   Chicago, Illinois 60602

 

  •   Facsimile: (312) 578-1796

 

  •   Attention: David S. Stone

 

  •   E-mail: dstone@ngelaw.com

(c) Notices to the Holders shall be sent to such Holders at the addresses set
forth on each Holder’s signature page hereto or as provided on any Joinder
Signature Page, as applicable, or such other addresses as the applicable Holder
may notify the Company in writing from time to time in accordance with this
Section 4.8.

(d) A Notice shall be effective upon receipt and shall be deemed to have been
received:

(i) at the time of delivery, if delivered by hand, registered post or courier;
and

(ii) at the expiration of two (2) hours after completion of the transmission, if
sent by electronic transmission;

provided that if a Notice would become effective under the above provisions
after 5:30 p.m. on any Business Day, then it shall be deemed instead to become
effective at 9:30 a.m. on the next Business Day. References in this Agreement to
time are to local time at the location of the addressee as set out in the
Notice.

(e) Subject to the foregoing provisions of this Section 4.8, in proving service
of a Notice, it shall be sufficient to prove that the envelope containing such
Notice was properly addressed and delivered by hand, registered post, overnight
delivery service or courier to the relevant address pursuant to the above
provisions or that the electronic transmission report (call back verification)
states that the communication was properly sent or an e-mail was timely and
properly sent attaching a copy of the subject notice as a .pdf.

Section 4.9 Governing Law and Venue; Waiver of Jury Trial

THIS AGREEMENT AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR RELATING TO THIS
AGREEMENT OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION AND DELIVERY,
WHETHER IN CONTRACT, TORT OR OTHERWISE, WILL BE GOVERNED BY AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANY OTHER STATE.



--------------------------------------------------------------------------------

ANY ACTION, SUIT OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON
ANY MATTER ARISING OUT OF OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL ONLY BE BROUGHT IN ANY FEDERAL COURT
LOCATED IN THE STATE OF DELAWARE OR ANY DELAWARE STATE COURT, AND EACH PARTY
CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH ACTION, SUIT OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH,
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM;
PROVIDED, HOWEVER, THAT ANY ACTION, SUIT OR PROCEEDING, SEEKING TO ENFORCE A
FINAL JUDGMENT RENDERED IN SUCH COURT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION. PROCESS IN ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE SERVED ON
ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF
ANY SUCH COURT. WITHOUT LIMITING THE FOREGOING, SERVICE OF PROCESS ON SUCH PARTY
AS PROVIDED IN SECTION 4.8 SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH
PARTY.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE OUT OF OR
RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION OR DISPUTE DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING
HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL ACTIONS,
SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY REPRESENTS AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND REPRESENTATIONS IN THIS SECTION 4.9. IN THE EVENT OF LITIGATION THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.



--------------------------------------------------------------------------------

Section 4.10 Independent Nature of Each Holder’s Obligations and Rights. The
obligations of each Holder under this Agreement are several and not joint with
the obligations of any other Holder, and each Holder shall not be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein and no action taken by any Holder pursuant
hereto, shall be deemed to constitute such Holders as a partnership, an
association, a joint venture, or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

(This space intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

PAR PETROLEUM CORPORATION By:  

 

Name:   R. Seth Bullock Title:   Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Counterpart Signature Page

 

FOR ENTITY INVESTORS:     FOR INDIVIDUAL INVESTORS:

 

    Signature:  

 

[Name of Entity]     Name:  

 

By:  

 

      Name:  

 

      Title:  

 

      Taxpayer ID #:  

 

     

 

ADDRESS FOR NOTICE:    

 

     

 

      Attention:   

 

      Tel:  

 

      Fax:  

 

      E-mail  

 

      With a copy to:      

 

     

 

     

 

      Attention:  

 

      Tel:  

 

      Fax:  

 

      E-mail:  

 

     

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER SIGNATURE PAGE

The undersigned hereby (i) joins as a “Holder” in the Registration Rights
Agreement, dated as of             , 2013 (as the same shall be amended from
time to time), by and among the parties set forth on the signature page thereto
and any other signatories added thereafter (the “Registration Rights
Agreement”), (ii) authorizes this signature page to be attached as a counterpart
of such Registration Rights Agreement, and (iii) agrees to be bound by, and
shall be entitled to the benefits of, such Registration Rights Agreement.

 

Dated:  

 

Name  

 

Address  

 

 

Signature

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit B

PAR PETROLEUM CORPORATION

Officer’s Certificate

Pursuant to Section 6.2(c) of the Common Stock Purchase Agreement, dated as of
September 10, 2013 (the “Purchase Agreement”) by and among Par Petroleum
Corporation, a Delaware corporation (the “Company”), and each of the Purchasers
named in Schedule 2.1 to the Purchase Agreement relating to the issuance and
sale by the Company to the Purchasers of an aggregate of 143,884,892 shares of
Common Stock, the undersigned hereby certifies on behalf of the Company as
follows:

(A) The Company has performed and complied in all material respects with the
covenants and agreements contained in the Purchase Agreement that are required
to be performed and complied with by the Company on or prior to the date hereof.

(B) The representations and warranties of the Company contained in the Purchase
Agreement that are qualified by materiality or Company Material Adverse Effect
(as defined in the Purchase Agreement) are true and correct in all respects as
written as of the date of the Purchase Agreement and as of the date hereof, and
all other representations and warranties are true and correct in all material
respects as of the date of the Purchase Agreement and as of the date hereof,
except that representations and warranties made as of a specific date are true
and correct in all material respects as of such date only.

(C) Since the date of the Purchase Agreement, no Company Material Adverse Effect
has occurred and is continuing.

Dated: [•], 2013

 

PAR PETROLEUM CORPORATION

By:

 

 

Name: 

   

Title:

   

 

Exhibit B



--------------------------------------------------------------------------------

Exhibit C

PURCHASERS’

Officer’s Certificate

Pursuant to Section 6.3(b) of the Common Stock Purchase Agreement, dated as of
September 10, 2013 (the “Purchase Agreement”), by and among Par Petroleum
Corporation, a Delaware corporation (the “Company”), and each of the Purchasers
named in Schedule 2.1 to the Purchase Agreement relating to the issuance and
sale by the Company to the Purchasers of an aggregate of 143,884,892 shares of
Common Stock, each of the undersigned hereby certifies solely on behalf of
itself as follows:

(A) Such Purchaser has performed and complied in all material respects with the
covenants and agreements contained in the Purchase Agreement that are required
to be performed and complied with by such Purchaser on or prior to the date
hereof.

(B) The representations and warranties of such Purchaser contained in the
Purchase Agreement that are qualified by materiality or Purchaser Material
Adverse Effect (as defined in the Purchase Agreement) are true and correct in
all respects as written as of the date of the Purchase Agreement and as of the
date hereof, and all other representations and warranties are true and correct
in all material respects as of the date of the Purchase Agreement and as of the
date hereof, except that representations and warranties made as of a specific
date are true and correct in all material respects as of such date only.

(C) Since the date of the Purchase Agreement, no Purchaser Material Adverse
Effect has occurred and is continuing.

Dated: [•], 2013

 

[PURCHASER]

By:

 

 

Name: 

   

Title:

   

 

Exhibit C



--------------------------------------------------------------------------------

Exhibit D

PAR PETROLEUM CORPORATION

SECRETARY’S CERTIFICATE

[•], 2013

Reference is made to that certain Common Stock Purchase Agreement, dated as of
September 10, 2013, by and among Par Petroleum Corporation, a Delaware
corporation (the “Company”) and the Purchasers party thereto (the “Purchase
Agreement”). Terms that are defined in the Purchase Agreement and that are used
but not defined herein have the respective meanings given to them in the
Purchase Agreement. I,             , hereby certify that I am the duly elected,
qualified and acting             of the Company; and that as such I am familiar
with the facts herein certified and am authorized to certify the same and do
further certify, in such capacity, that:

1. Attached hereto as Exhibit 1 is a true, correct and complete copy of the
Amended and Restated Certificate of Incorporation of the Company (including all
amendments, if any, thereto), certified by the Secretary of State of the State
of Delaware, as in effect on [•], 2013 and at all times thereafter to and
including the date hereof (the “Certification of Incorporation”). No other
amendments to such Certificate of Incorporation have been authorized by the
members or Board of Directors of the Company and such Certificate of
Incorporation is in full force and effect as of the date hereof.

2. No proceedings have been instituted or are pending, or, to the best of my
knowledge, are contemplated, for the dissolution or liquidation of the Company
or that would threaten its corporate existence or forfeit its limited corporate
rights or franchises.

3. Attached hereto as Exhibit 2 is a true, correct and complete copy of
resolutions duly and validly adopted by the Board of Directors of the Company at
a meeting on [•], 2013, a copy of which has been duly filed with the minutes of
the proceedings of such Board of Directors. Such resolutions have not been
modified, amended, rescinded or revoked, and the same are in full force and
effect on the date hereof and are within the power of the Board of Directors to
pass as provided in the Certification of Incorporation.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first set forth above.

 

PAR PETROLEUM CORPORATION

By:

   

Name: 

   

Title:

   

 

Exhibit D



--------------------------------------------------------------------------------

Exhibit E

PAR PETROLEUM CORPORATION

Cross Receipt

Par Petroleum Corporation (the “Company”) hereby acknowledges receipt from the
Purchasers (as defined in the Purchase Agreement) of a wire transfer to the
Company’s account (Account No. [•]) with [•] (Routing No. [•]) in the amount of
$[•] as full payment for the [•] shares of the Company’s Common Stock purchased
by the Purchasers pursuant to that certain Common Stock Purchase Agreement,
dated as of September 10, 2013 (the “Purchase Agreement”), by and among the
Company and the Purchasers.

 

Dated: [•], 2013

    PAR PETROLEUM CORPORATION     By:         Name:          Title:    

 

Exhibit E



--------------------------------------------------------------------------------

[PURCHASER]

CROSS RECEIPT

The undersigned, pursuant to that certain Common Stock Purchase Agreement, dated
as of September 10, 2013 (the “Purchase Agreement”), by and among Par Petroleum
Corporation (the “Company”) and the purchasers named therein, hereby
acknowledges receipt of [•] shares of the Company’s Common Stock purchased by it
pursuant to the Purchase Agreement.

 

Dated: [•], 2013     [PURCHASER]     By:         Name:          Title:    

 

Exhibit E